 SUPERIOR EMERALD PARK LANDFILL, LLC 449Superior Emerald Park Landfill, LLC and Interna-tional Union of Operating Engineers, Local 139, AFLŒCIO.  Cases 30ŒCAŒ16148 and 30ŒRCŒ6468 September 30, 2003 DECISION, ORDER, AND DIRECTION OF SECOND ELECTION BY CHAIRMAN BATTISTA AND MEMBERS LIEBMAN AND WALSH On May 13, 2003, Administrative Law Judge Paul Buxbaum issued the attached decision.  The Respondent filed exceptions and a supporting brief, and the General Counsel filed cross-exceptions and a supporting brief.  The General Counsel filed an answering brief to the Re-spondent™s exceptions.  The Respondent filed an answer-ing brief to the cross-exceptions and a reply brief to the General Counsel™s answering brief.  The General Coun-sel filed a reply brief to the Respondent™s answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel.   The Board has considered the decision and record in light of the exceptions and briefs and has decided to af-firm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order and direct a second election. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by promulgating, maintaining, and enforcing an unlawful no-distribution policy, we find it unnecessary to pass on the judge™s find-ing that the Respondent promulgated and enforced this policy in reac-tion to union organizing and with antiunion animus. In adopting the judge™s finding that the Respondent violated Sec. 8(a)(1) by unlawfully soliciting grievances and impliedly promising to remedy them, Chairman Battista finds it unnecessary to rely on (a) the statement by the Respondent™s general manager, Robert Borkenhagen, asking employees to give him a chance to prove himself; and (b) the judge™s finding that the Respondent changed from a past practice of passive grievance solicitation to an active practice of grievance solicita-tion. Chairman Battista also finds it unnecessary to pass on the judge™s finding that the Respondent violated Sec. 8(a)(1) when Borkenhagen told employees that if the Union won, bargaining would start from ﬁzero,ﬂ or ﬁscratch,ﬂ because this finding would be cumulative of other violations found, i.e., the threat to freeze wages, and would not affect the remedy.  orders that the Respondent, Superior Emerald Park Landfill, LLC, of Muskego, Wisconsin, its officers, agents, succes-sors, and assigns, will take the following action set forth in the Order. [Direction of Second Election omitted from publica-tion.]  Brent E. Childerhose and Joyce Ann Seiser, Esqs., for the Gen-eral Counsel. Bruce F. Mills and Kelly J. Klick, Esqs., of Milwaukee, Wis-consin, for the Respondent. William J. Burg, of Pewaukee, Wisconsin, for the Charging Party. DECISION STATEMENT OF THE CASE PAUL BUXBAUM, Administrative Law Judge.  This case was tried in Milwaukee, Wisconsin, on January 23 and 24, 2003.  In Case 30ŒCAŒ16148 the original charge was filed September 4, 2002, and amended charges were filed September 12 and October 31.  The complaint was issued October 31, 2002, and an amended complaint issued on January 15, 2003. In Case 30ŒRCŒ6468, on September 4, 2002, the Union filed objections to an election held on August 28, 2002.  Additional objections were filed September 12 and October 31.1  On No-vember 7, 2002, the Regional Director issued an order consoli-dating cases and notice of hearing on objections to conduct affecting the results of the election.2  By this order, the two cases were consolidated for hearing.   The unfair labor practice charges and objections to the elec-tion arise from the same alleged misconduct.  The Company is alleged to have maintained and enforced an overly broad no-solicitation policy, to have improperly interrogated its employ-ees regarding union activities, improperly promised its employ-ees improved working conditions, and impliedly promised im-proved benefits.  It is further alleged that the Company threat-ened its employees by asserting that if they decided to be repre-sented by the Union, the Company would bargain from scratch and would freeze wages and benefits until a collective-bargaining agreement was reached.  The Company is also al-leged to have threatened its employees with discharge in the event that they participated in a strike.  Finally, it is alleged that the Company threatened an employee with a wage adjustment due to union activities, promised an employee a wage increase, and granted wage increases with the purpose of interfering with employees in their exercise of their rights under the Act.  These actions are alleged to have violated Section 8(a)(1) of the Act and to have compromised the results of the election held on August 28, 2002.  The Company filed answers to the complaint and amended complaint, denying all material allegations.3    1 Some of the Union™s objections were subsequently withdrawn.  (GC Exh. 1(j) fn. 2.) 2 In his report and order regarding the Union™s election objections, the Regional Director added further objections arising from his investi-gation.  (GC Exh. 1(j) pp. 4Œ5.)  3 The Company also filed a pretrial motion to dismiss the objections to the election on the basis that they lacked the specificity required by 340 NLRB No. 54  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 450 On the entire record,
4 including my observation of the de-
meanor of the witnesses, and af
ter considering the briefs filed 
by the General Counsel and the Company, I make the following 
FINDINGS OF FACT 
I. JURISDICTION The Company, a limited liability corporation, processes and 
stores municipal trash and other fo
rms of waste at its facility in 
Muskego, Wisconsin, where it annually purchased and received 
goods and materials valued in 
excess of $50,000 directly from 
suppliers located outside the St
ate of Wisconsin.  The Company 
admits,
5 and I find, that it is an employer engaged in commerce 
within the meaning of Section 2(
2), (6), and (7) of the Act and 
that the Union is a labor organization within the meaning of 

Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A.  The Organizing Campaign and the Company™s Response 
The facility involved in this case, Superior Emerald Park 
Landfill, LLC has eight empl
oyees who process municipal 
trash, asbestos, and other waste 
products.  It is organized as a 
limited liability corporation under the laws of Wisconsin.
6  This 
corporation is owned by Onyx Waste Services, which, in turn, 
is part of Onyx North America.  A French corporation, Vivendi 
Environment, owns Onyx North America.   
In 2001, the Company hired Jeff Lauer and Eric Schauer, 
two heavy equipment operators w
ho figure prominently in this 
matter.  Lauer had been a memb
er of Local 139, International Union of Operating Engineers,
 since 1988.  Approximately 3 
months after the Company hire
d him, he telephoned Matthew 
DeHahn, the business representative and organizer for the Un-
ion.  Lauer proposed that th
e Union begin an organizing cam-
paign among the Company™s heavy equipment operators.  This 

suggestion was adopted by the Union. 
Lauer and Schauer were very active in the organizing effort.  
Lauer testified that he solicited involvement from other em-
ployees and attended meetings.  
Schauer agreed with counsel 
for the Company™s characterization of him as having ﬁopenly 

supportedﬂ the Union.  (Tr. 56.)  
He wore hats and T-shirts with union insignia and carried a lunchbox with a union sticker.  
                                                                                            
                                                           
Sec. 102.69(a) of the Board™s Rules and Regulations.  (GC Exh. 1(l).)  
The General Counsel filed an opposition.  (GC Exh. 1(o).)  I denied the 
motion, finding that the allegations, ta
ken as a whole, were sufficiently 
specific and that the Regional Direct
or possessing broad discretion in 
this area did not abuse that discretion 
by deciding to accept the filing of 
the objections.  (Tr. 10Œ11.)  
4 The transcript contains some minor errors.  At Tr. 22, I asked 
counsel for the Respondent about the contents of the answer to the 

amended complaint.  At L. 5, he is
 quoted as saying, ﬁWe denied deny-
ing.ﬂ  He actually said, ﬁWe denied everything.ﬂ  At Tr. 55, L. 13, the 
witness is asked to confirm that he ﬁd
idn™t ta[p]e that meeting then.ﬂ  In 
fact, he was asked to confirm that he
 hadn™t taped that meeting.  At Tr. 
71, LL 18Œ19, the witness testified that he was asked if
 ﬁwe had a meeting that might.ﬂ  The actual refere
nce was for a meeting that night.    
5 See Respondent™s answer, pars. 2 and 3.  (GC Exh. 1(i).) 
6 The corporate name is Onyx Superior EPL [Emerald Park Land-
fill], LLC.   
Schauer also performed clandestine taping of three meetings 
with management officials relating to the organizing campaign.   
On June 13, 2002, Lauer and Sc
hauer signed a letter author-
izing the Union to act as their collective-bargaining representa-
tive.  Two other equipment operato
rs also signed this authoriza-tion letter.  The letter asserted that the four signatories consti-
tuted a bargaining unit of four fu
ll-time equipment 
operators.  It requested that the Company ma
ke immediate arrangements to 
negotiate a collective-bargaining agreement with the Union.  
(GC Exh. 2.) This demand for recognition of the Union was presented to 
Gene Kramer, the Company™s general manager, on June 18.
7  Both Schauer and Lauer delive
red the recognition letter to 
Kramer.  Schauer also used a concealed tape recorder to record 
their conversation.
8  After receiving the letter, Kramer abruptly 
terminated the meeting.  Schaue
r testified that he ﬁjust shooed 
us out of his office,ﬂ and Laue
r described Kramer as ﬁkind of 
boot[ing] us out of the office.ﬂ  (Tr. 30 and 70.) 
While the evidence does not disclose the Company™s precise 
response to the request for recogn
ition, it is evident that it was 
not favorable.  As a result, on July 15, the Union filed a petition 
for an election.  On July 29, the Regional Director approved a 
Stipulated Election Agreement that determined that the appli-
cable unit would consist of eight employees, those being the 
ﬁfull time and part-time equipment operators, mechanics, and 
ground maintenance employeesﬂ of the landfill.  (GC Exh. 1(j) 
p.1.)  The election was held on
 August 28, 2002.  All of the 
eligible employees voted.  Ther
e were no challenged ballots.  
The election results were evenly
 divided, four employees hav-
ing voted for the Union and four 
against it.  On September 4, the Union filed its initial objections to conduct that it asserted 
had affected the results of the election.  (GC Exh. 1(a).)   
In order to assess the validity of the Union™s contentions, it is 
necessary to examine the events that transpired during the rep-

resentation campaign.  Very sh
ortly after Lauer and Schauer 
presented their request for recognition to General Manager 
Kramer, he was replaced.  His replacement as general manager 
was Robert Borkenhagen.  Bo
rkenhagen had worked for the 
parent company for 5 years and 
was serving as general manager 
at another facility.  He testifie
d that during the ﬁsecond or third week in Juneﬂ he was contacted concerning the position of 

general manager at Superior Em
erald Park.  (Tr. 151.)  One 
week later, he attended a meeting to discuss this position.  At 

the meeting, he was offered the job and was told that he would 
be advised of his start date.   
Borkenhagen assumed his new position on July 19; a day af-
ter the Union filed its petition 
for an election.  Borkenhagen 
testified that he was unaware of
 this filing when he commenced 
his duties as general manager.  Shortly after taking over, he met 
with his predecessor, Kramer, and with the facility manager, 
Thomas Marach.  They reviewed the records regarding the 
Company™s equipment, and Borkenhagen concluded that the 
 7 Lauer testified that this happened 
on June 18.  Schauer simply indi-
cated that it was in mid-June.  As 
will become apparent, Schauer gener-
ally showed considerable difficulty 
in recounting dates and chronology.  
By contrast, Lauer was quite precise about these matters. 
8 This tape was not in
troduced into evidence. 
 SUPERIOR EMERALD PARK LANDFILL, LLC 451equipment was ﬁin pretty rough shap
e.ﬂ  (Tr. 155.)  He testified 
that he understood that having to work with such equipment 
was ﬁvery frustratingﬂ for the em
ployees.  (Tr. 155.)  He was 
aware of underutilized equipment at some of the parent com-
pany™s other facilities and decided to ﬁlook at the possibility of 
acquiring other equipmentﬂ from thos
e facilities.  (Tr. 156.)  He 
testified that he made this decision in order to create a more 
ﬁeffective, efficient, environm
entally sound operation.ﬂ  (Tr. 
157.) Four days after assuming hi
s new position, Borkenhagen 
learned that the Union had filed a petition for a representation 
election.  According to Lauer, 
on that same day, Borkenhagen 
came into the employees™ lunchroom
 and introduced himself to 
Lauer and Schauer.9  Schauer reported that Borkenhagen told them that he was going to try to obtain more equipment and staff 

and was ﬁgoing to make necessary
 changes to make it a better 
place to work.ﬂ  (Tr. 32.)  Lauer testified that Borkenhagen de-
scribed his own prior membership in the Union and offered to 
try to work out any differences.  Lauer went on to relate that 
ﬁsomewhere toward the end [of 
their discussion] he [Borkenha-
gen] asked us if we had a meetin
g that night.ﬂ  (Tr. 71.)  Lauer 
did not respond to this question,
 but Schauer told Borkenhagen 
that ﬁno, we didn™t have one.  
We had one Monday . . .ﬂ  (Tr. 
71).10  Borkenhagen reported that he knew that Lauer and Schauer were primary union organi
zers.  When asked if he had 
ever questioned them about ﬁwhere and when union meetings 
were held,ﬂ he denied making su
ch inquiries.  (Tr. 157.)  He 
opined that such information was 
ﬁirrelevant to me.ﬂ  (Tr. 171.) 
Both Lauer and Schauer testified that they had a further dis-
cussion with Borkenhagen on a second occasion.  The conver-
sion took place in the lunchroom on July 29.
11  Borkenhagen 
told the two union activists that he was trying to obtain more 

equipment.  Schauer testified that Borkenhagen then asked 
ﬁwhere and whenﬂ a union meeti
ng would be held.  (Tr. 33.)  
Schauer went on to relate that
 he responded in a manner similar 
to his response to the earlier que
stioning about union meetings.  
In other words, he intentionall
y confused union meetings with 
meetings at the Regional Office,
 telling Borkenhagen that the 
meeting was on Monday.  Lauer te
stified that Borkenhagen told 
the men that he wanted to ﬁsee if we could work out the differ-
ences and get this thing settled.ﬂ 
 (Tr. 72.)  As previously indi-
cated Borkenhagen denied making any inquiry as to the dates 

and places of union meetings. 
                                                          
                                                           
9 Lauer testified that this conversation took place on July 23.  
Schauer reported that it occurred around July 25.  Given my assessment 
of Schauer™s poor ability to recount 
such information and Lauer™s con-
trasting precision in these matters, I credit Lauer. 
10 Lauer testified that Schauer™s 
reference to a meeting on Monday 
was not a union meeting, but rather an event involving the Regional 

Office.  While never made explicit, 
I conclude that the reference may 
have been to the filing of the el
ection petition on Monday, July 15.  

Lauer also testified that Schauer™s answer was incorrect, since a union 
meeting was actually scheduled for that evening.   
11 I credit Lauer™s testimony as to the date.  Schauer testified that the 
conversation occurred approximately 
a week before a meeting at the 
Regional Office on July 29.  This would not make sense, as it would 
place the meeting before the date Schauer recollected for the occur-
rence of the first meeting with Borkenhagen.  This illustrates Schauer™s 
unreliability as to dates and chronology. 
Schauer testified that Borkenhagen engaged the two activists 
in a third conversation of a simila
r nature.  He reported that this 
occurred in early August.  Acco
rding to Schauer, Borkenhagen 
told the men that he wished he
 had gotten the job as general 
manager earlier so that they co
uld have resolved some of the 
issues and problems. On August 7, the Company commenced a series of meetings 
with its employees designed to 
present its position regarding 
the organizing campaign.  Martin Demeter, the Company™s vice 
president for human resources, te
stified that the two meetings 
on August 7 were ﬁkickoff meetings to begin our discussions 
with the employees about the uni
on organizing campaign.ﬂ  (Tr. 
141.)  The meetings were held in the lunchroom during each 
group of employees™ lunch period.
  The first meeting began at 
11 a.m., and was attended by four
 employees, Lauer, Schauer, 
Gene Zabler, and Tina Zabler.  Present on behalf of manage-
ment were Demeter, Borkenhagen, and Marach.   
Borkenhagen began the meeting by introducing himself as 
the new general manager.  He 
also introduced Demeter.  He 
explained the purpose of the meeting.  There were some pre-

liminary questions regarding the f
acility™s current equipment.  
After this, the discussion turned to the issue of union represen-
tation.  At approximately this point in the meeting, Schauer 
began recording the conversation by use of a concealed tape 
recorder.
12  As this recording and a transcript prepared from it 
are key evidence in this trial, it is necessary to examine the 

circumstances involved in their preparation.  All witnesses who 
were present at the meeting and examined the transcript of the 
recording are in essential agreem
ent about two things.  First, 
they agree that the recording and its transcription do not capture 

everything that was said at the meeting.  The tape does not 
begin at the commencement of the meeting.  It does not contain 
Borkenhagen™s introductory rema
rks and the discussion about 
the facility™s present equipment.
13   In addition, due to the na-
ture of clandestine taping, portions of the recorded discussion 
were unintelligible.  These missing portions are noted on the 
transcription. 
Although everyone agrees that the tape and transcript are in-
complete, all of the witnesses who were asked about the accu-racy of the portions of the tape and transcript that are in exis-

tence confirmed that they are accurate.  In particular, Facility 
Manager Marach testified that he listened to the tape and read 
the transcript.  From this, he concluded that ﬁ[t]he parts that I 
could make out were accurately
 transcribed.ﬂ  (Tr. 139.)  
Schauer testified that he listened
 to the tape and verified its 
accuracy before turning it over to a union official.  After the 
union official obtained a transcri
ption, Schauer studied the tape 
 12 The original tape is GC Exh. 9(a)
.  A transcription of this tape is 
GC Exh. 3.  Counsel for the General Counsel also offered an annotated 
version of the transcription.  (GC Exh. 5.)  The annotations are de-
signed to show those portions that are asserted to constitute evidence of 
the alleged unfair labor practices.  I 
admitted this document only for the 
limited purpose of illuminating the Ge
neral Counsel™s legal arguments. 
13 Counsel for the Company also asked Borkenhagen if the recording 
began after some discussion of the 
union campaign.  He responded that 
this may have been the case.  I place little weight on this testimony 
since Borkenhagen was never asked to
 relate the content of any such 
preliminary discussion of the campaign. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 452 and transcript and made corrections
 to the transcription.  These 
corrections were incorporated into the completed transcript.   
Based on this essentially unco
ntroverted testimony, I con-
cluded that the tape and transc
ript were admissible under the 
framework established in Rules 1001Œ1003 of the Federal 
Rules of Evidence.  I reached this conclusion because the accu-
racy of the transcribed portions of 
the meeting is not in dispute.  
I have also considered the issue of the incompleteness of the 

tape and transcription.  At tria
l, counsel for the Company raised 
the possibility that other things were said that could be viewed 
as affirmative defenses to some
 of the General Counsel™s alle-
gations.  Nevertheless, no evidence was presented that the tran-
scribed portions of the meeting left out any conversations that 
would have constituted any such affirmative defense.  In fact, 
there is no evidence that any missing portion of the meeting 
involved statements that would ma
terially affect the result in 
this case.  There is nothing to su
ggest that the lack of complete-
ness undermined the fundamental 
accuracy and reliability of 
the tape and transcript or that the tape and transcript failed to 

correctly convey the tenor and import of the Company™s pres-
entation during the meeting.   
As reflected in the tape and transcription, Borkenhagen re-
peatedly addressed two themes that are contended to be im-
proper as constituting both unfai
r labor practices and conduct 
affecting the fairness of the representation election.  Borkenha-
gen offered to ﬁdo whatever I possibly can . . . to address any 
concerns or issues . . . that ha[ve] happened in the past . . . 
[w]hether it be equipment, pers
onnel, needs, changes in the company, changes in the economy . . . .ﬂ  (GC Exh. 3 p. 1.)  

Shortly thereafter, he observed th
at ﬁnow is the time to bring 
some of those questions out
.ﬂ  (GC Exh. 3 p. 1.) 
The second theme that Borken
hagen articulated concerned 
his view of how negotiations would proceed if the employees 
voted in favor of union representation.  He informed the meet-
ing participants that he had experience with such matters and 
that:  whatever we currently have now
 is basically thrown out the 
window, we start all over with the negotiations, and every-
thing is negotiated, everything™
s negotiated.  Its just not a 
format or foundation you start from, its zero. 
 (GC Exh. 3 p. 2.)  Not long after, Borkenhagen returned to this 
point, asserting that in the event the Union becomes involved,   
 basically what that really does is freezes everything currently 
the way it is.  So if it goes on for three months, it goes on for 
six months, it goes on for a year, two years, whatever, ah, [un-
intelligible portion] from a legal perspective I, I don™t know 
what the lengths of times are, but I know that it can go at least 
to the minimum of as much as a year and possibly more de-
pending on what the circumstan
ces and issues may become, 
but everything is basically frozen
 from the point on.  You start 
from ground zero.  Benefits, wages, ah, everything and then 
you negotiate and whatever you negotiate, you negotiate and 
whatever you agree on or company and Union agree on that™s 
where we start.  At least there™s a foundation.  It doesn™t mean 
it™s going to get signed and it doesn™t mean the company is 
going to agree to anything that the Union comes up with.  
They don™t have to agree to anything, they™re not in a position 
to.  Ah, but that™s when they do come to a mutual agreement 

is when the negotiations, at least have a star[t]ing plateau.  
Any other questions? 
 (GC Exh. 3 p. 3.)  In response to a question from an employee, 

Borkenhagen reiterated this view
 of the negotiating process.  
He opined that ﬁreally you start 
from scratch.ﬂ  (GC Exh. 3 p. 
9.)  Putting it yet another way,
 he observed that the parties 
ﬁthrow everything out and start 
over.ﬂ  (GC Exh. 3 p. 9.)   
Finally, near the conclusion of
 the meeting, Borkenhagen as-
serted that it is possible that the Company and the Union might 
never reach an agreement.  Ominously, he went on to state, 
ﬁ[b]ut I do know if that™s the case, the company is going to do 

whatever it has to to survive.ﬂ  (GC Exh. 3 p. 9.)   
Immediately after the conclusion of this meeting, the Com-
pany convened a second lunc
hroom meeting with another 
group of affected employees.  Th
e same management represen-tatives attended.  Attending em
ployees included David Brick-
ler, Steve Dziekan, and Jose Rivera.  The contents of this meet-
ing were not recorded or transcribed.  Brickler testified that 
Borkenhagen did not tell the employees that if they voted for 
union representation, bargaining 
ﬁwould begin from scratch.ﬂ  
He also indicated that Borkenha
gen never told them that wages 
would be ﬁfrozen.ﬂ  (Tr. 180.) 
 On the other hand, Dziekan 
testified that Borkenhagen told them that: 
 Nothing changes as we are right now as a company.  No pay 
changes.  No benefit.  Everything stays the same until nego-
tiations are finalized[.]  [Tr. 186.]   
 One week after these kickoff meetings, the Company held a 
second set of meetings designed to address the organizing cam-paign.  The meetings were held 
in the same location and at the 
same times as the first set.  The same management officials and 
employees attended.  Unlike the fi
rst set of meetings, no tape 
recording was made.   
Demeter described the purpose of the second meetings as 
ﬁprimarily to go over our benefit package.ﬂ  (Tr. 142.)  Borken-
hagen testified that he began ea
ch of these meetings by again 
introducing himself and Demeter. 
 Demeter then made a pres-
entation about such company benef
its as health insurance, the 401(k) plan, and the employee assistance programs.  At the 
conclusion of this overview, De
meter brought up the subject of 
union negotiations.  He testified that he raised this issue ﬁbe-
cause I suggested to the attend
ees that everything I just pre-
sented would be negotiatedﬂ if 
the Union were to become the 
representative of the employees.  (Tr. 142.)  Borkenhagen de-
scribed Demeter™s comments about
 this issue, testifying that 
Demeter told the employees: 
 that everything had to be negotiated.  Could make more, could 
make less.  Don™t know.  Everything had to be negotiated. 
 (Tr. 158Œ159.)  Significantly, Borkenhagen also testified that 

beyond the explanation of the Company™s benefit package, the 
meeting had another purpose.  This purpose was to suggest to 
the employees that: 
 if there [are] any issues or problems and they don™t want to 
confront us there [are] other methods and means within the 
organization to pursue.  [Tr. 158.] 
  SUPERIOR EMERALD PARK LANDFILL, LLC 453Around the time of the second 
set of meetings, approxi-mately 2 weeks prior to the election, the Company installed a 
locked bulletin board in the 
lunchroom.  The Company posted 
two documents regarding the organizing campaign on this bul-
letin board.
14  One of these documents is entitled, 
ﬁQUESTIONS AND ANSWERS
.ﬂ  (Emphasis in the original.) 
(GC Exh. 6.)  This posed a set of questions and responses re-garding the consequences of a 
union victory in the election.  
The first question asked what w
ould happen to ﬁcurrent wages 
if the Union is voted in.ﬂ  The response was: 
 Your current wages will remain the same with no changes 
during negotiation of a contract.  No changes can be imple-

mented by Superior Emerald Park
 Landfill in any benefits!  It 
is possible that negotiations may take a long timeŠeven up to 

one year.  Your wages and benefits would be frozen at current 
wage policy levels for the period of negotiations until a final 
agreement is reached.   
 (GC Exh. 6 p. 1.)  Another of the questions posed in the docu-
ment concerned the effect of an impasse between the Union and 
the Company.  The answer to th
is question indicated that the Union would have two choices, either to accept the Company™s 
final offer or to ﬁcall you out on economic strike.ﬂ  Among the 
consequences of such a strike, the Company asserted that: 
 You can be permanently replaced on your job; so when the 
strike ends, you may not have a job to return to.  By law, Su-
perior Emerald Park Landfill is not required to rehire you if 
you have been permanently replaced. 
 (GC Exh. 6 p. 2.)  The final question addressed in the document 
asked what voting for union representation would do for the 
employees.  The response obser
ved that the Company hoped 
that it had shown that a union was not the answer to existing 
problems.  It went on to note: 
 Of course, things here at Superior Emerald Park Landfill are 
not perfect.  But we have triedŠand will continue to tryŠto 
make changes, improvements and corrections whenever we 
can.  We believe we can do that best by working together with 
you directly without a third party that may not share the same 
concerns as we do.  [GC Exh. 6 p. 2.]   
 The second company document posted on the lunchroom 
bulletin board was entitled, ﬁ
WHAT ARE ‚UNION 
NEGOTIATIONS™ ALL ABOUT?
ﬂ  (Emphasis in the original.) 
(R. Exh. 2.)  This addressed a number of issues.  The first of 
these concerned the timing of a collective-bargaining agree-
ment.  It asserted that the Unio
n would try to persuade employ-
ees that it would obtain a collective-bargaining agreement that 

will ﬁget you moreﬂ and that this would happen ﬁ‚right away.™ﬂ 
The Company responded that: 
 THIS IS NOT TRUE!!!  Here are some hard 
FACTS
 concerning what Union negotiations are all about.   
Negotiations do not begin ﬁright away.ﬂ  There might 
be all sorts of court fights.  It is not at all unusual for it to 
                                                          
 14 The record does not disclose the order in which the documents 
were posted.  It is apparent from their contents that both were posted 
during the period leading up to the August 28 election. 
take many months, even years, from election day to the 
day a contract is signed. 
 (Emphasis in the original.) (R. 
Exh. 2.)  The document goes on 
to note that the parties could re
ach impasse and that the Union 
could call a strike.  In that event, 
 Superior Emerald Park
 Landfill may exercise its right to per-
manently replace econom
ic strikers.  This means that the 
strikers will have lost their jobs, at least until their replace-
ments quit!  [R. Exh. 2.]   
 As would be expected, the re
presentation election campaign 
involved dissemination of literature
 by both sides.  Lauer testi-
fied that early on the morning of August 23 he placed union 
literature on a lunchroom table.  This consisted of brochures 
describing the Union™s programs a
nd benefits.  (GC Exh. 8.)  
Lauer reported that he placed a 
quantity of these designed to 
provide one for each prospective voter.  When Lauer returned 
to the lunchroom to eat his lunch he observed that the literature 
was gone.   Facility Manager Marach testif
ied that he removed the union 
materials from the lunchroom tabl
e.  He reported that he of-
fered to return the materials to
 Schauer.  Schauer confirmed a 
conversation with Marach and indicated that Marach told him 
that, ﬁwe cannot have any union literature on company prop-
erty.ﬂ  (Tr. 53.)  Marach testified that he informed Schauer 
about a much more limited restric
tion.  He indicated that such 
materials were not permitted ﬁin the lunchroom on the lunch-
room tables.ﬂ  (Tr. 122.) 
Marach also spoke to Lauer abou
t the literature.  Lauer testi-
fied that Marach told him that the materials were not ﬁallowed 
on company property and that he
 had the material and if I wanted it back he™d give it back.ﬂ  (Tr. 74.)   
At trial, Marach was asked if 
he told Lauer and Schauer that 
union literature ﬁwas excluded 
from company property.ﬂ  He 
responded that he had said this
.  He was asked why he made 
this response and he noted that
 union literature ﬁwas not al-
lowed on company property in accordance with our employee 

handbook.ﬂ  (Tr. 125.)  Marach reported that the reason for the 
restriction on placement of materials on the lunchroom tables 
was that these tables were used by the Company as a means to 
distribute written information to employees about ﬁbenefits, 
programs offered by the company, notices of safety meet-
ings . . . [t]hings of that nature
.ﬂ  (Tr. 123.)  Nevertheless, Ma-
rach conceded that he was aware of two other instances of em-

ployee use of the tables for distribution of materials.  One such 
use concerned placement of a signup sheet for Girl Scout cook-
ies.  The second use involved a 
picture of a stock car that is 
owned by two employees and is sponsored by the Lions Club.  

The Company had not taken any action to remove these items 
from the lunchroom tables. 
Other witnesses confirmed the uses of the lunchroom tables 
for distribution of information. 
 Schauer agreed that ﬁat timesﬂ 
the Company used the tables ﬁas a kind of mailbox for employ-

ees.ﬂ  (Tr. 60Œ61.)  He also noted
 that he had observed use of 
the tables for Girl Scout cookie
 materials and information re-garding Lions Club functions.  
By the same token, Dziekan 
testified that the Company uses the tables to distribute items.  

The only other things he has 
observed on the tables are the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 454 union literature and the Girl Sc
out cookie signup sheet.  When 
asked if the Company had a policy about placing noncompany 
materials on the tables, he indica
ted that there was ﬁ[n]othing 
really carved in stone that you couldn™t do that.ﬂ  (Tr. 189.)  
Gene Zabler also testified that
 a Girl Scout cookie signup sheet 
had been placed on a lunchroom table.  
Three days after the controversy regarding union literature 
on lunchroom tables, the Company convened its third and final 
set of meetings in response to the organizing campaign.  These 
meetings were held at the same time and place as the earlier 
meetings.  The first of the two 
meetings was attended by Bork-
enhagen, Marach, Lauer, Schauer,
 and Gene and Tina Zabler.  
Once again, Schauer brought a 
concealed tape machine and 
recorded the meeting.
15  As with the earlier tape and transcript, 
nobody has contended that the tran
scription of portions of the meeting that could be recovered from the tape is inaccurate in 
any way.  The evidence also shows that, like the transcription 
of the earlier meeting, the transcript is not complete.  In fact, 
the transcript commences by noting that the ﬁ[t]ape started in 
mid-stream.ﬂ  (GC Exh. 4 p. 1.
)  It also contains notations 
showing that portions of the tape were illegible, including por-

tions where too many people were speaking at the same time. 
As with the earlier tape and transcript, I concluded that the 
General Counsel™s motion to admit this evidence was well sup-
ported.  No evidence was presented to suggest that any tran-

scribed statements were incorrect.  While the tape did not cap-
ture the beginning of the meeting, it is apparent from the initial 
portion of the transcription that at least part of the missing dis-
cussion concerned the type of wheels on a piece of company 
equipment and the best way to use that vehicle.  There was no 
testimony indicating that matte
rs involving the organizing cam-
paign were discussed prior to the commencement of the re-
cording.  Likewise, there was no evidence presented suggesting 
that the missing portions of the transcript contained any state-
ments that would materially affect the assessment of the propri-
ety of management™s conduct.  
I conclude that the tape and 
transcription convey the substance of the discussion in an accu-
rate and reliable manner, preserving the tone and context of the 
Company™s message.  As a result, I have admitted the tape and 
transcript into evidence. 
It is contended that Borke
nhagen made a number of state-ments at the meeting that constit
uted unfair labor practices and 
conduct affecting the fairness of the representati
on election.  
These statements involved severa
l topics.  Borkenhagen repeat-
edly took note of his own effo
rts to obtain more equipment 
from other branches of the Company.  He listed those items 
already acquired and promised 
to seek more, even though he indicated that he was angering 
other company officials in the 
process.  He also promised to ﬁtry and put some justification to 
get some additional help,ﬂ observing at another point that he 

believed that ﬁwe™re a little shor
t handed here.ﬂ  (GC Exh. 4 pp. 
3 and 11.)  He indicated that getting more staff would not be an 
                                                          
                                                           
15 The original tape is GC 10(a).  The transcription is GC Exh. 4.  As 
with the transcription of the tape of
 the earlier meeting, counsel for the 
General Counsel also submitted an annot
ated version of the transcript.  
(GC Exh. 5.)  I admitted this for 
the limited purpose of illustrating his 
legal arguments.   
easy matter, but ﬁI™m gonna try, gonna try, gonna try.ﬂ  (GC 

Exh. 4 p. 3.)   
In his talk, Borkenhagen also 
addressed the recent contro-
versy about the placement of union literature on the lunchroom 
tables.  He noted that Marach
 had explained to Schauer and 
Lauer that putting this material on the tables was ﬁnot allowedﬂ 
due to ﬁcompany policy.ﬂ  (GC Exh.
 4 p. 4.)  Indeed, he drew a 
direct connection between the decision not to permit such 

placement of union lit
erature and the ongoing organizing effort.  
He told the employees that, ﬁ[w]e™re campaigning[,] we feel we 
have to do this [prohibit the materials on lunchroom tables] to 
be competitive.ﬂ  (GC Exh. 4 p. 4.)  Lauer asked Borkenhagen 
if there was a written memo concerning this issue.  Borkenha-
gen simply reiterated that it wa
s ﬁcompany policy.ﬂ  (GC Exh. 
4 p. 4.)   
One of Borkenhagen™s most persistent themes throughout the 
meeting was expressed by his re
peated pleas to ﬁgive me a 
chance,ﬂ so that he would have ﬁan opportunity to prove my-
self.ﬂ  (GC Exh. 4 pp. 4, 5, and 12.)  He coupled this request for 
time to prove himself as the new general manager with the 
suggestion that if he failed to satisfy the employees, ﬁyou can 
bring election up at a later date.ﬂ
  (GC Exh. 4 p. 5.)  He summa-
rized this point near the end of his talk as follows: 
 Thanks guys, I do appreciate it though.  I hope you give me 
an opportunity to prove myself.  Six months from now or a 
year from now you can all go through the same process. 
 (GC Exh. 4 p. 12.)  He also promised that, ﬁregardless of what 
happens,ﬂ he would ﬁconstantly
 come to you guys for ques-
tions.ﬂ  (GC Exh. 4 p. 15.) 
As had become customary, the Company followed this meet-
ing with another meeting involving the remaining affected em-
ployees.  The second meeting was not recorded.  The Company 
introduced a document that shed
s light on Borkenhagen™s presen-
tation at this meeting.  This document consisted of a copy of 
Borkenhagen™s typed notes that he used to guide his remarks 
during both meetings on August 26.
16  (R. Exh. 3.)  Among his 
talking points was a discussion of
 the collective-bargaining proc-
ess.  He characterized this by observing that ﬁ[i]t™s all negotia-
ble.ﬂ  (R. Exh. 3 p. 1.)  In the event of impasse, the Union would 
possess the option of striking.  If this occurred, ﬁyou can be per-
manently replaced during an economic strikeŠthat™s the law.ﬂ  
(R. Exh. 3 p. 1.) Borkenhagen™s notes also contained references to two themes 
that he addressed in the first meeting as revealed in the transcript.  
He observed that he had been ne
wly installed as general manager 
and asked that the employees, ﬁ[g]ive me a chance.ﬂ  This com-
ment is placed directly beneath another note to tell the employees 
that his accomplishments in obtaining new equipment were made 
because he ﬁsaw a need, not as a response to grievances.ﬂ  (R. 
Exh. 3 p. 2.) Two days after the August 26
 meetings, the election was 
held, resulting in a tie vote.  
One other allega
tion of election 
misconduct must be disc
ussed.  Schauer testified that he re-
 16 The copy placed into evidence 
contains check marks and high-
lighting that were added after August 
26.  (R. Exh. 3 p. 2.)  I have dis-
regarded these additions.    SUPERIOR EMERALD PARK LANDFILL, LLC 455ceived an increase in pay ﬁright
 around our election time.ﬂ  (Tr. 
49.)  He reported that Marach 
told him that his wages were 
ﬁunder review.ﬂ  (Tr. 49 and 64.)
  He noted that this wage re-
view was abnormal, since wages 
were traditionally reviewed 
and adjusted in the spring.
17  On further questioning, Schauer indicated that the wage increase took effect ﬁthe week after the 
election.ﬂ  (Tr. 51.)  Schauer also reported that he was uncertain 
as to the meaning of Marach™s comment that his wages were 
being reviewed.  He did not know whether this meant that they 
were being considered for increase
 or decrease.  In contrast to 
Schauer, Marach testified that 
this conversation about a wage 
review took place after the election.  He further testified that he 
never spoke to any employees about a pay raise prior to the 
election.  Employee pay raises
 were announced approximately 
4 to 6 days after the election and became effective during the 
second week of September.
18   Borkenhagen testified that he 
decided to grant pay raises be
cause he thought the election was 
over and he ﬁwanted to . . . get some parity between the em-
ployees and their wages based on 
their skills, qualifications and 
experience.ﬂ  (Tr. 172.)  When asked if the organizing cam-
paign had anything to do with his decision to grant the raises, 
he replied, ﬁAbsolutel
y not.ﬂ  (Tr. 172.) 
After the election, the Union filed unfair labor practice 
charges and objections to the fa
irness of the election.  On con-
sideration of the initial charge
s and subsequent amendments, 
the Regional Director filed a complaint and notice of hearing 
and an order consolidating the unfair labor practice charges 
with the election objections since they are ﬁdirectly related 
and/or identical.ﬂ  (GC Exh. 1(j) p. 5.)  
B. Legal Analysis 
With this history of the or
ganizational campaign and the 
Company™s response as the backdrop, I will now address each 
of the General Counsel™s allegations of impropriety.  Although 
the allegations are discussed individually, I have been guided 
by the requirement that such a
llegations be measured against the overall context of the history of labor relations between the 
Company and its employees.  The Board has held that ﬁthe 
totality of relevant circumstance
sﬂ must be appraised and that 
written and oral statements should not be viewed in isolation 

from each other.  
Mediplex of Danbury
, 314 NLRB 470, 471 
(1994); and UARCO, Inc.
, 286 NLRB 55, 58 (1987), review 
denied 865 F.2d 258 (6th Cir. 1988). 
In addition to assessment ba
sed on overall appraisal of the 
events under consideration, I ha
ve also considered the unique 
aspects of relations between the employer and employees in-

volved during an organizational 
campaign.  The Supreme Court 
has outlined the type of realistic appraisal required by noting 
that:  [a]ny assessment of the precise scope of employer expression, 
of course, must be made in the context of its labor relations 
                                                          
 17 This appears to be incorrect.  Both Lauer and Marach report that 
the annual raises took effect on July 1, 2002. 
18 GC Exh. 11 displays the amount 
of each employee™s raise.  While 
the amounts varied, all but two of the eight unit employees were 
granted some increase in compensation.  Lauer and Schauer were 
among those who received an increase. 
setting.  Thus, an employer™s rights cannot outweigh the equal 
rights of the employees to associate freely, as those rights are 
embodied in S[ection] 7 and pr
otected by S[ection] 8(a)(1) 
and the proviso to S[ection] 8(c).  And any balancing of those 
rights must take into account the economic dependence of the 
employees on their employers, 
and the necessary tendency of 
the former, because of that relationship, to pick up intended 
implications of the latter that might be more readily dismissed 
by a more disinterested ear. 
. . . .  
Thus, an employer is free to
 communicate to his employees 
any of his general views about unionism or any of his specific 

views about a particular union,
 so long as the communications 
do not contain a ﬁthreat of reprisal or force or promise of 
benefit.ﬂ   
 NLRB v. Gissel Packing Co.
, 395 U.S. 575, 614 (1969).  With 
this guidance, I will turn to the allegations set forth in the Gen-
eral Counsel™s complaint. 
1.  The Company™s no-solicitation rule 
Before reaching the events of the actual organizing cam-
paign, the General Counsel contends that the Company™s preex-
isting no-solicitation rule was unlawful.  That rule is located in 
the Company™s employee handbook.  (R. Exh. 1.)  The record 
does not disclose the length of time this rule has been in effect, 
but there is no contention that
 it was imposed in connection 
with the organizing campaign.   
In evaluating rules governing employee solicitation, the 
Board has defined the legal consequences arising from the use 
of two terms-of-art, ﬁworking hoursﬂ and ﬁworking time.ﬂ  
Superficially, these phrases sound 
similar.  For both legal and practical reasons, the Board has held that they are actually radi-
cally dissimilar.  In its leading case on this question, the Board 
described and reaffirmed its previous holdings that no-
solicitation rules using the term ﬁworking hoursﬂ are presumed 
to be unlawful, ﬁbecause that term connotes periods from the 
beginning to the end of workshifts, periods that include the 
employees™ own time.ﬂ  
Our Way, Inc., 268 NLRB 394, 395 
(1983).  By contrast, no-solicitation rules that employ the 

phrase ﬁworking timeﬂ are presumed to be lawful, ﬁbecause that 
term connotes periods when em
ployees are performing actual 
job duties, periods which do not include the employees™ own 

time such as lunch and break periods.ﬂ  
Our Way, Inc., supra at 395.  The guiding principle is that rules prohibiting employee 
solicitation during working time must ﬁstate with sufficient 
clarity that employees may solicit on their own time.ﬂ  
Our 
Way, Inc., supra at 395. 
I will consider the validity of the Company™s rule, while 
keeping in mind the Board™s interpretations of these terms-of-
art.  The Company™s entire rule is: 
 Solicitation 
In order to prevent disruption of operations, interference with 
work, and inconvenience to other employees, solicitation for 
any cause or distribution of literature of any kind 
during 
working hours
 is not permitted.  Nor may an employee who is 
not on working time
, solicit an employee who is 
on working 
time
 for any cause or distribute literature of any kind to that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 456 person.  
Working time 
does not include lunch periods or 
breaks.  Persons not employed 
by Superior Services may not 
solicit for any purpose or engage in distribution of literature of 
any kind on Superior Services™ premises at any time. 
 (R. Exh. 1.)  (Emphasis added.) 
 Unfortunately, the author of 

this rule chose to employ both 
the presumptively valid and the 
presumptively invalid 
phrases.  In addition, the writer chose to 
properly define the limited scope 
of the term ﬁworking timeﬂ as 
excluding lunch or breaktime, but failed to provide any limiting 
definition for the term ﬁworking hours.ﬂ   
I conclude that by conflating tw
o similar phrases with vastly 
different meanings in law and practice, the employer has cre-
ated a substantial ambiguity.  In 
at least three recent decisions, the Board has emphasized that such an ambiguity created by an 

employer renders a work rule invalid.  See 
Altorfer Machinery
, 332 NLRB 130 (2000) (ambiguity that puts in doubt employ-

ees™ right to engage in union solicitations is construed against 
the employer who formulated the offending provision); 
Grouse Mountain Lodge, 333 NLRB 1322 (2001) (ambiguity that puts 
in doubt employees™ right to engage in union solicitation with-
out fear of punishment is cons
trued against employer); and 
Baptist Medical Center
, 338 NLRB 346, 363 (2002) (ﬁ[w]here, 
as here, the language of a no-so
licitation rule is ambiguous and 
can reasonably be interpreted by employees in such a way as to 
cause them to refrain from exercising their statutory rights, the 
rule is deemed to be invalid . . .ﬂ). 
Other evidence does not overcome the presumption of inva-
lidity created by the ambiguous drafting of the Company™s rule.  
The Board has permitted an employer to produce extrinsic evi-
dence that, despite the language of an overbroad rule, it com-
municated to its employees an intension to permit solicitation 
during breaks and lunch periods.  
Our Way, Inc., supra at 395 
fn. 6.  No such evidence was presented in this case.  Further-

more, the Board has observed that the presumption of invalidity 
is not rebutted by evidence s
howing that employees have ig-
nored the no-solicitation rule without incurring disciplinary 

consequences from their employer.  
Ichikoh Mfg., Inc.,
 312 
NLRB 1022 (1993), enf. 41 F.3d 1507 (6th Cir. 1994), and 

Altorfer Machinery
, supra. 
In agreeing with the General Counsel™s assessment of the 
Company™s no-solicitation rule, 
I find the language of the Sec-
ond Circuit to be particularly apt: 
 The true meaning of the [employer™s] rule might be the sub-

ject of grammatical controversy.  However, the employees of 
respondent are not grammarians.  The rule is at best ambigu-
ous and the risk of ambiguity must be held against the prom-
ulgator of the rule rather than against the employees who are 
supposed to abide by it. 
 NLRB v. Miller
, 341 F.2d 870, 874 (2d Cir. 1965).  Reading the 
Company™s rule in its entirety, employees would have no assur-

ance that solicitations made while they are at lunch or on work-
breaks would not run afoul of the rule.  As a result, the rule is 
overbroad and unlawful.   
2.  Preventing distribution of union literature 
The General Counsel contends that the Company™s unlawful 
effort to prevent prounion solicitations included statements of 
two supervisors, Marach and Borkenhagen, informing employ-
ees that distribution of union li
terature was prohibited on com-
pany property.  It is also alleged that Marach removed union 
literature that had been placed on the lunchroom tables for dis-
tribution to employees.
19   The Board has recognized that 
there are differences between 
oral solicitations and distribution 
of written materials.  Employ-
ers have greater latitude to li
mit distribution of materials be-
cause of potential workplace hazards arising from litter.  As a 
result, rules limiting oral solicitations must be confined to em-
ployees™ working time.  No-distribution rules may include pro-
hibitions affecting working areas even during nonworking peri-
ods.  Hale Nani Rehabilitation & Nursing Center
, 326 NLRB 
335 fn. 2 (1998).  As to nonworking areas, the Board has de-
lineated a broad protection for distribution of literature.  In 
Mid-Mountain Foods, 332 NLRB 229 (2000), enf. 269 F.3d 1075 (D.C. Cir. 2001),
20 it held that 
 [s]imply put, employees have the right to distribute literature 

in nonworking areas . . . . This right would have been contra-
vened in the instant case even if the supervisors involved had 
removed both prounion and antiun
ion literature.  In the ab-
sence of a showing (which has not been made here) that the 
literature was strewn about in 
an unsightly or hazardous man-
ner, its removal from employee break areas violates Section 
8(a)(1) of the Act. 
 332 NLRB 229 at 230.  Finally, the Board has held that the 
employer™s right to preclude dist
ribution of literature in work-
ing areas does not extend to a mixed use area.  For example, if 

an area is used for production during most of the day, but 
serves as a lunchroom during the lunch period, distribution of 
literature may not be prohibited.  
United Parcel Service
, 327 NLRB 317 (1998), affd. 228 F.3d 772 (6th Cir. 2000), citing 

Rockingham Sleepwear, 188 NLRB 698, 701 (1971).   
The evidence in this case 
shows that on August 23 Lauer 
placed brochures describing the 
Union™s programs and benefits 
on a table located in the employees™ lunchroom.  He testified 
that he left sufficient copies to provide one for each employee 
in the proposed bargaining unit.  Assuming that he did not 
leave one for himself, this w
ould have amounted to seven cop-ies.  It is uncontroverted that 
Facility Manager Marach confis-
cated these materials.   
Lauer and Schauer testified that
 in separate conversations 
Marach told each of them that the brochures were removed 
because union literature was not permitted on company prop-
erty.  In his own testimony, Mar
ach waffled.  At first, he indi-
cated that he merely told La
uer and Schauer that union litera-
ture was not allowed on the lunchroom tables.  Later on, he conceded that he told them 
that the employee handbook prohib-
                                                          
 19 The complaint states that Marach
 ﬁimpliedﬂ that the Company had 
removed this literature.  (GC Exh. 1(
g) p. 3.)  In fact, the evidence 
showed that Marach directly inform
ed Lauer and Schauer that he had 
removed the literature from the lunchroom. 
20 The D.C. Circuit enforced
 the Board™s decision in Mid-Mountain 
Foods
 on other grounds.  It indicated that it would ﬁleave to another 
dayﬂ consideration of the Board™s views concerning the right to distrib-
ute literature in nonworking areas.  Mid-Mountain Foods, Inc. v. NLRB
, 269 F.3d 1075, 1077 (D.C. Cir. 2001). 
 SUPERIOR EMERALD PARK LANDFILL, LLC 457ited the possession of union literature on company property.  
Marach also testified that the reason for refusing to allow union 
literature on the lunchroom tables was that these tables were 
used by the Company to distribute written information to the 
employees about programs, benef
its, and meetings.  Marach did 
note that he was aware that employees had used the tables for 

placement of literature about Gi
rl Scout cookies and a Lions 
Club sponsored stock car.   
Viewed in the light most favorable to the Company, the evi-
dence shows that the lunchroom was a mixed use area since 
occasional meetings were held there.  Such meetings appear to 
have been relatively infrequent
 and there is no doubt that the 
primary purpose of the room was as
 a lunch facility.  There is 
no evidence whatsoever to indicate that the distribution of a 

small number of brochures led to any unsightly, disorganized, 
or hazardous condition in the lunchroom.  Likewise, there is no 
evidence that distribution of thes
e brochures impeded the use of 
the tables for distribution of company materials in any signifi-
cant way.  For these reasons, the Board™s holding in 
Mid-Mountain Foods, supra, precludes the Company from prohibit-
ing distribution of union literature by placing it on the lunch-
room tables.   
Beyond the Board™s general rule granting a right to distribute 
literature in the manner under discussion, I find that the Com-
pany™s actions constituted unfair labor practices because those 
actions were improperly motivated by antiunion animus.  The 
Board has clearly held that promulgating or enforcing a rule 
against distribution of union literature is unlawful if it is done 
as a response to union organizing.  
Waste Management of Palm 
Beach, 329 NLRB 198 (1999).  The evid
ence demonstrates that 
this is what the Company chose to
 do.  In reaching this conclu-sion, I place emphasis on the testimony of Dziekan, the Com-
pany™s site foreman.  When asked if the Company had a preex-
isting policy against placing lite
rature on the lunchroom tables, 
he testified that there was ﬁ[n]ot
hing really carved in stone that 
you couldn™t do that.ﬂ  (Tr. 189.)  Further evidence of a change 

in the Company™s policy at the time of the organizing campaign 
was the discussion of the distribution issue that took place at 
the employee meeting of August 
26.  Questions were raised 
regarding the recent confiscation of the Union™s brochures.  

Borkenhagen reported that Marach
 had told Lauer and Schauer 
that placement of these materials on the tables was prohibited 
by ﬁcompany policy.ﬂ  (GC Exh. 4 p. 4.)  He was challenged 
regarding the existence of such a policy.  Lauer asked him 
whether there was anything in writing.  In response, he simply 
reiterated that it was company policy to prohibit placement of 
the brochures on the lunch tables.   
Based on Dziekan™s testimony and Borkenhagen™s evasive 
statements during the August 26 m
eeting, I conclude that there 
was no preexisting policy about us
e of lunchroom tables for distribution or display of written 
materials.  This conclusion is 
bolstered by the evidence that placement of materials involving 
other subjects was tolerated and by the fact that the Company 
did not offer any evidence of a preexisting policy regarding this 
issue.
21                                                             
                                                                                             
21 I recognize that the Company di
d introduce its written solicitation 
policy.  I have previously found th
is to be impermissibly ambiguous.  
It is clear that the Company first enforced any purported pol-
icy against distribution of liter
ature on lunchroom tables during 
the organizing campaign.  The 
timing of this new policy is 
certainly probative of discrimina
tory intent.  Even more tell-
ingly, Borkenhagen told the employees why the policy was 
being enforced.  He explained that 
 Its not allowed.  Whether you like it or not, this isn™t owned 
by the Union.  I assure you the Union would not allow me to 
go to their building . . . and it is company policy.  We™re cam-
paigning[,] we feel we have to do this to be competitive. 
  (GC Exh. 4 p. 4.)22  By making this statement to its employees, 
management clearly re
vealed the intention motivating the sud-
den enforcement of a policy agains
t distribution of materials by 
placement on the lunchroom tables.   
Based on the evidence and the reasonable inferences to be 
drawn from it, I find that the Company™s behavior mirrors con-
duct found to be unlawful in Cannondale Corp.
, 310 NLRB 845 (1993).  In that case, the Board upheld an administrative 
law judge™s conclusion that adoption of a no-distribution rule 
was animated by the intenti
on of discouraging union activity 
and that the asserted reasons for the rule were pretextual.  The 
judge observed that 
 the timing of the promulgation of
 the rule was closely related 
to the union campaign which began shortly before.  More-
over, announcement of the rule was accompanied by an an-
nouncement of an antiunion policy
 that implicitly explains the 
reason for the rule.  There was no other explanation for the 
rule, either in writing or orally, at the time it was announced to 
the employees.  In these circumstances, it is clear, and I find, 
that the rule [was] promulgated to combat the Union and not 
for any other purpose. 
The Respondent has not been able to show that the rule 
was promulgated to maintain production or discipline.  
First of all, that reason was 
not given to the employees at 
the time the rule was prom
ulgated and announced.  Sec-
ondly, [a supervisor™s] testim
ony about the reason for the 
rule implicates union activity.   
 310 NLRB at 849.  Likewise, Bo
rkenhagen explained that the 
purpose of the rule was to prevent the Union from using the 
Company™s facility as a platform for advocating representation.  
As a result, the Company™s promulgation and enforcement of 
the policy was improperly motiva
ted and unlawful.  By the 
same token, Marach™s and Borkenhagen™s statements to em-

ployees regarding that pol
icy were also unlawful. 
 Interestingly, the Company also in
troduced evidence of a provision in 
the handbook requiring employer aut
horization for placement of any 
materials on the Company™s bulletin board.  (R. Exh. 1.)  In context, the 
absence of a provision regarding the need for similar employer permis-
sion for placement of articles on the 
lunchroom tables is noteworthy. 
22 Although not material in any event, I reject the logic of Borkenha-
gen™s analogy between the Union™s offices and the Company™s prem-
ises.  His attempt to equate the two facilities ignores the Company™s 
significance as the workplace.  It was the only site with obvious access 
to the entire work force, including union sympathizers, union oppo-
nents, and undecided employees. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 458 3.  Alleged coercive interrogations 
The General Counsel contends 
that Borkenhagen engaged in 
a series of coercive interrogatio
ns of Schauer and Lauer.  In 
support of this allegation, Laue
r and Schauer testified that 
Borkenhagen spoke to the two uni
on activists in the lunchroom.  
He introduced himself to the two men and expressed an inten-
tion to make changes in the workplace.  He offered to try to 
work out any differences.  Toward the end of the conversation, 
he asked the men if they had ﬁa meeting that night.ﬂ  (Tr. 71.)  
Schauer replied in an evasive 
manner that avoided confirming 
the existence of the planned meeting.   
Lauer and Schauer also testified that they had a second 
lunchroom conversation with Borkenhagen a week later.  
Schauer contends that Borkenhagen again asked the men 
ﬁwhere and whenﬂ a union meeti
ng would be held.  (Tr. 33.)  
He reported that he responded in
 the same manner as during the 
first conversation.  Lauer descri
bed this meeting in his testi-
mony but did not indicate that
 Borkenhagen asked any ques-
tions regarding union meetings.  
Schauer also described a third 
meeting of the three men.  He 
did not report any questioning by 
Borkenhagen during that discu
ssion.  Borkenhagen testified 
that he never asked questions 
about union meetings, explaining 
that such information was ﬁirrelevant to me.ﬂ  (Tr. 171.) 
There is an evident conflict in the testimony of the three men 
involved in these conversations. 
 I have already noted that 
Schauer was a poor historian.
23  This impression is reinforced 
by the fact that he testified 
that Borkenhagen asked the same 
question during each of the first two meetings and received the 

same response.  Unlike Schauer,
 I have concluded that Lauer 
was a careful, precise, and reliable historian.  He corroborated 
Schauer™s account of the first co
nversation.  As counsel for the 
Company notes, it is therefore stri
king that he failed to corrobo-rate Schauer™s assertion that 
Borkenhagen repeated his ques-
tioning during the second conversation.  As to Borkenhagen™s 
blanket denials, I find his profes
sed indifference to the details 
of the organizing campaign at o
dds with the large quantum of 
evidence showing that he spearheaded the Company™s counter-
offensive.  On balance, I find that the first alleged interrogation 
occurred in the manner describe
d by Schauer and Lauer.  I 
further find that the second allege
d interrogation did not occur.  
Schauer has simply confused the 
contents of two conversations.  
Lastly, there was no evidence whatsoever that any interrogation 

took place during the third conversation.   
Having found that Borkenhagen 
did interrogate Lauer and 
Schauer on one occasion by asking them for information about 
the date and place of a union meeting, I must assess the legality 
of this questioning.  In its lead
ing case in this area, the Board 
has eschewed any per se rules about interrogations.  Instead, it 

has mandated an approach based on assessment of the totality 
of the relevant circumstances.  
Rossmore House
, 269 NLRB 
1176 (1984), affd. 760 F.2d 1006 (9th Cir. 1985).  Among the 
factors to be considered are the general context, the nature of 
the information being sought, the identity of the questioner, the 
                                                          
 23 I find this to be somewhat puzzli
ng since he was clearly aware that 
events involved in the organizing camp
aign could result in litigation.  It will be recalled that Schauer was the individual who taped certain key 
conversations.   
location of the encounter, and the method of interrogation.  
Bourne v. NLRB, 332 F.2d 47 (2d Cir. 1964).  
Applying this analysis
, I note that while the questioner was a 
high-ranking supervisor, he asked a single question during an 
informal discussion.  He directed this question to two open 
union activists.  There was nothing 
intimidating or coercive in 
the manner of the questioning.  I do not find evidence of coer-
cion from Schauer™s decision to reply to the question in an un-
truthful manner.  While this ha
s sometimes been construed as 
evidence of such coercion, in this situation I adopt the reason-
ing of the Seventh Circuit, noting that the probative value of 
this factor is 
doubtful, since  
 [a]lthough the assumption is that an intimidated worker is 
more likely to lie, one can argue 
with equal plausi
bility that it 
is the meek who confessŠthat it requires a brazenness incon-

sistent with an inference of intimidation for a worker to lie to 
his supervisor. 
 NLRB v. Acme Die Casting Corp.
, 728 F.2d 959, 962 (7th Cir. 1984).  I do not find that Schauer™s misleading answer to Bork-
enhagen™s question was the pr
oduct of intimidation.   
Both the General Counsel and the Company cite Board 
precedents in support of their characterizations of Borkenha-
gen™s questioning.  I find the ca
ses primarily relied on by the 
General Counsel to be distinguishable.  In 
Kellwood Co.
, 299 NLRB 1026 (1990), enf. 948 F.2d 1297 (11th Cir. 1991), the 

employee was not an active or open union supporter.  He was 
taken to a private area for the 
questioning.  The questions were 
asked persistently and were de
signed to ascertain how the em-
ployee planned to vote in the 
election scheduled for the next 
day.  These highly intimidating circumstances stand in stark 

contrast to the single question propounded during a nonthreat-
ening conversation with two open union activists.  Likewise, in 
Multi-Ad Services, Inc.
, 331 NLRB 1226 (2000), enf. 255 F.3d 
363 (7th Cir. 2001), the meeting was held in the department 
manager™s office.  Two manageme
nt officials interviewed one 
employee.  During the meeting, 
ﬁthe managers focused on the 
topic of union representation and probed the reasons for [the 
employee™s] union interest.ﬂ  331 NLRB at 1226.  As in 
Kell-wood, the questions were designed
 to obtain information about 
the employee™s attitude toward 
union representation.  By con-
trast, Borkenhagen™s question did not seek to reveal this type of 

highly personal information.  In addition, the informal and cas-
ual circumstances clearly contrast
 with those described in the 
referenced precedents.     
The Company relies on a recent decision, 
John W. Hancock, 
Jr., Inc.
, 337 NLRB 1223 (2002).  In that case, during an in-
formal discussion, a supervisor asked an employee how many 
workers attended a union meeting.  The Board noted that  
 [t]he question arose casually as part of an ordinary conversa-
tion, nothing in the record suggests that [the supervisor™s] tone 
was hostile, and no threat of repr
isal, explicit or implicit, ac-
companied the question. 
 337 NLRB, at 1225.  The Board noted that the nature of the 
supervisor™s question was not coercive since the information 
sought was not designed to uncover the union sentiments of any 
 SUPERIOR EMERALD PARK LANDFILL, LLC 459individual.  The questioning wa
s not found to be unlawful.  
These circumstances mirror those involved in this case. 
Based on the totality of circumstances, I do not find that 
Borkenhagen™s questioning of La
uer and Schauer was coercive 
or unlawful.  The atmosphere of the questioning, the limited 
nature of the single question, the employees™ open union sym-
pathies, and the absence of any threat or intimidation direct this 
conclusion.  
4.  Explicit and implicit pree
lection promises of benefits 
The General Counsel contends that Borkenhagen made 
promises of benefits during hi
s three lunchroom conversations 
with Lauer and Schauer.  In addition, Borkenhagen is alleged to 
have made further promises of benefits during his speeches to 
employees on August 7 and 26.  In each instance, the promised 
benefits consisted of improved working conditions, including 
additional equipment and personnel.
24   Lauer and Schauer testified that
 during their three lunchroom 
discussions, Borkenhagen told the men that he would ﬁmake 

necessary changes to make it a better place to work.ﬂ  (Tr. 32.)  
Specifically, he indicated that 
he would try to obtain more 
equipment and staff.  While Borkenhagen disputed Lauer and 
Schauer™s account of his quest
ioning regarding a union meet-
ing, he was not asked to deny, and he did not deny, having 
made this commitment to attempt to obtain more equipment 
and personnel.  I credit Lauer and Schauer™s description of 
Borkenhagen™s statements in this regard. 
The transcript of Borkenhagen™s comments to employees 
during the August 7 meeting shows that he offered to do ﬁwhat-
ever I possibly canﬂ to address 
issues involving ﬁequipment, 
personnel, needs, changes in the company, changes in the 
economy.ﬂ  (GC Exh. 3 p. 1.)  Significantly, he told the em-
ployees that ﬁnow is the time to
 bring some of those questions out.ﬂ  (GC Exh. 3 p. 1.)  During the August 26 meeting, Bork-
enhagen described items of equi
pment that he had acquired and 
again promised to seek even more.  He also noted that it would 

be difficult to obtain more staff,
 but added that, ﬁI™m gonna try, 
gonna try, gonna try.ﬂ  (GC Exh. 4 p. 3.)  He repeatedly sug-
gested that the employees give 
him a chance to prove himself 
and he noted that if he failed to satisfy them, ﬁyou can bring 
election up at a later date
.ﬂ  (GC Exh. 4 p. 5.) 
The Supreme Court has held that
 promises of benefits made during an organizing campaign ma
y be unlawful, noting that 
 [t]he danger inherent in well-timed increases in benefits is the 
suggestion of a fist inside the velvet glove.  Employees are not 
likely to miss the inference that the source of benefits now 
conferred is also the source from which future benefits must 
flow and which may dry up if it is not obliged. 
                                                           
 24 Counsel for the Company argues that the General Counsel failed 
to prove that Borkenhagen™s statem
ents that he would try to obtain 
more equipment and personnel were promises that would be seen to 
benefit the employees.  This is di
singenuous.  If Borkenhagen did not 
perceive these items to be of value to the employees, why did he re-
peatedly discuss them in the course 
of his efforts to win the representa-
tion election?  It is apparent from
 the overall context that additional 
equipment and more workers constitu
ted something desirable from the 
point of view of the existing employees.  
NLRB v. Exchange Parts Co.
, 375 U.S. 405, 409 (1964).  The 
fact that an employer couches the promises of benefits in lan-
guage that does not guarantee anything specific does not re-
move the taint of illegality.  In 
Reliance Electric Co.
, 191 
NLRB 44 (1971), enf. 457 F.2d 503 (6th Cir. 1972), at preelec-
tion meetings, management officials told the employees that 
they would ﬁlook intoﬂ or ﬁreviewﬂ problems.  The Board noted 
that  
 such cautious language, or even a refusal to commit Respon-

dent to specific corrective action, does not cancel the employ-
ees™ anticipation of improved conditions if the employees op-
pose or vote against the unions.   
Accordingly, in view of the foregoing, particularly the 
timing of the February and the May meetings which coin-
cided with the organizational 
campaigns of the unions, we 
find . . . that all of these meetings violated Section 8(a)(1) 
of the Act and that the May meetings interfered with the 
freedom of choice of the employees in the election.   
191 NLRB at 46. 
Borkenhagen™s repeated promises to try to obtain more 
equipment and staff were made during the context of discus-

sions about the Union™s organizi
ng campaign.  An implicit link 
was drawn between Borkenhagen™
s promises and the upcoming 
election.  Indeed, during at least one portion of his commentary 

on August 7, Borkenhagen made
 the connection much more explicit.  When he asserted that ﬁnow is the timeﬂ to raise issues 
such as equipment and personne
l, he could not have been 
clearer in suggesting the linkage between the upcoming elec-
tion and management™s desire to
 improve employees™ working 
conditions.  Such a linkage was unlawful. 
I have considered Borkenhage
n™s status as a new general 
manager.  His pleas to be given a chance in this new capacity 
form a recurring theme in labor law cases.  The Board has held 
that where such requests for an opportunity to prove oneself are 
not coupled with promises of benefits, they are not objection-
able.  
Noah™s New York Bagels
, 324 NLRB 266 (1997), citing National Micronetics, 277 NLRB 993 (1985).  On the other 
hand, requests for the employ
ees to give a new manager a 
chance to prove himself are unlawful when they are linked to 
express and implied promises of benefits.  In Reno Hilton
, 319 NLRB 1154 (1995), the Board held that 
 [i]n our view, [a new supervisor™s] request for a chance to 

ﬁdeliver,ﬂ taken in the context of his earlier references to 
benefits already bestowed, and in the broader context of the 
Respondent™s unlawful promises 
of benefits, gr
ants of bene-
fits, and implied promises to re
medy grievances, would be in-
terpreted by reasonable employee
s as an implied promise ei-
ther to grant additional bene
fits or to remedy employees™ 
grievances, or both.  Accordingly, we find that [the] state-
ments violated Section 8(a)(1). 
 319 NLRB at 1156.  As in Reno Hilton, supra, Borkenhagen™s 
pleas for time to prove himself were made in the context of 

comments alluding to benefits (additional equipment) already 
provided and future benefits th
at he would attempt to obtain (more equipment and more personnel).  Given the context, his 
pleas were unlawful.  The General Counsel has established that 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 460 the Company engaged in improper solicitation of grievances 
and promises of benefits as
 alleged in the complaint. 
I note that in concluding that 
management™s solicitation of grievances violated the Act, I have considered the Company™s 
defense.  That defense centered on the contention that none of 
the solicitations of grievances: 
 significantly varie[d] from either the Company Policy, the 

past practice of Borkenhagen or the past practice of Gene 
Kramer, Borkenhagen™s predecessor. 
 (R. Br. at 46.)  The evidence does not support this assertion.  
The Company has a written policy entitled ﬁComplaint/Problem 
Solving Procedure.ﬂ  It simply provides that employees should 
not hesitate to discu
ss problems with their supervisors.  It goes 
on to instruct that if this procedure does not adequately resolve 
a problem, it is appropriate to contact the human resource de-partment.  (R. Exh. 1.)  I canno
t find that Borkenhagen™s re-
peated solicitations of grievanc
es in the period immediately 
preceding the election were made consistently with this policy.  
Other than a vague observation that ﬁ[c]ommunication is a two-
way street,ﬂ the written policy is entirely devoted to the manner 
in which employees may initiate 
discussion of work issues.  In 
other words, it articulates a passive stance in which the Com-
pany pledges its willingness to receive and discuss complaints 
initiated by employees.  This is a far cry from the very active 
pattern of inviting such complaints initiated by Borkenhagen in 
conjunction with the Company™s campaign against union repre-
sentation. 
The Company did present witnesses who indicated that 
Borkenhagen had occasionally 
asked individual employees 
ﬁhow things are goingﬂ and if they had ﬁproblems and con-
cerns.ﬂ  (Tr. 106.)  Chris Duba 
testified that this happened at 
least weekly.  On the other hand, Foreman Dziekan said that it 
was ﬁnot very oftenﬂ that Borken
hagen would raise such issues.  
(Tr. 189.)  Borkenhagen himself 
essentially confirmed his con-
formity with the Company™s overall passive stance, noting that 
he maintained an ﬁopen door policy.ﬂ  (Tr. 157.)  The evidence 
also showed that Kramer followed a similarly passive practice 
regarding employees™ problems. 
 For example, Dziekan testi-
fied that Kramer approached him about such things ﬁ[a] couple 

of times throughout the years.ﬂ  (Tr. 186.)  David Brickler indi-
cated that Kramer never asked him if he had any problems to 
discuss.  Gene Zabler described both Kramer™s and Borkenha-
gen™s stance as simply telling employees to see them if they had 
any problems or concerns.  There was also some testimony that 
management would invite employees to raise issues of concern 
during quarterly meetings
 or safety meetings. 
I conclude that the Company™s policy as written and prac-
ticed was primarily the adoption 
of a passive attitude involving 
a willingness to address problem
s when an employee initiated 
such a dialogue.  Beyond this, 
Borkenhagen, and to a consid-
erably lesser degree Kramer, would make occasional casual 
references to employees regardin
g the existence of problems or 
concerns.  This evidence of the Company™s past behavior is a 
far cry from the repeated solicita
tion of grievances made during 
the period immediately preceding the election.  In particular, 

the evidence regarding past pr
actices cannot remove the taint 
from solicitations made duri
ng Borkenhagen™s obliquely 
worded, but nevertheless obvious,
 conversations with Lauer 
and Schauer regarding the union cam
paign.  This is even truer 
of his solicitations made during 
meetings that the Company had 
convened for the purpose of presenting its views regarding the 
representation issue.  Indeed, it must be recalled that during the 
first of those meetings, Borke
nhagen raised problems involving 
equipment, staffing, and other em
ployee needs.  Shortly after-
wards, he told the assembled employees that ﬁnow is the time 
to bring some of those questions
 out.ﬂ  (GC Exh. 3 p. 1.)   
Additional insight into the Company™s reason for the solici-
tation of grievances was provided by Borkenhagen™s testimony 
that one of the purposes of the meeting convened to discuss 
benefits with the employees was to
 suggest to them that if they 
did not wish to ﬁconfrontﬂ thei
r employer regarding outstanding 
issues or problems, there were ﬁother methods and means 
within the organization to pursue.
ﬂ  (Tr. 158.)  This testimony 
draws the clear connection betw
een the solicitation of griev-
ances and the Company™s desire 
to defeat the organizational campaign. The evidence will not support a finding that the solicitations 
of grievances at issue were made in conformity to any preexist-
ing policy or practice.  Instead, the evidence demonstrates that 
they were made for the purpose of interfering with the employ-
ees™ Section 7 rights. 
5.  The Company™s descriptions of the consequences  
of union representation 
The General Counsel contends that the Company made in-
correct and improper predictions regarding the consequences of 
a union victory in the representation election.  Specifically, it is 
alleged that during the two meetings with employees on August 
7, Borkenhagen indicated that the Company would bargain 
from scratch, would freeze wages 
and benefits, and might never 
reach agreement with the Union.  It is also alleged that the 
Company posted campaign literature that mischaracterized the 
law regarding replacement of ec
onomic strikers in such a man-ner that the Company threatened its employees with discharge 
in the event the Union called them out on strike. 
Borkenhagen™s assertions regarding the collective-bargaining 
process made during the first employee meeting are preserved 
on the transcript of Schauer™s tape
 recording.  After he solicited 
grievances and made promises of
 benefits, he turned to the 
question of how things would proceed if the Union were 
elected as the employees™ representative.  He noted that he had 
past experience with the collec
tive-bargaining process.  He 
asserted that ﬁwhatever we cu
rrently have now is basically 
thrown out the windowﬂ and that the ﬁfoundation you start 
from, its zero.ﬂ  (GC Exh. 3 p. 2.
)  He went on to tell the em-
ployees that everything is frozen ﬁcurrently the way it is.ﬂ  (GC 
Exh. 3 p. 3.)  This freeze coul
d last for a year, ﬁor possibly 
more.ﬂ  (GC Exh. 3 p. 3.)  In response to an employee™s ques-

tion about this, Borkenhagen reiterated that, ﬁreally you start 
from scratch.ﬂ  (GC Exh. 3 p. 9.)  Near the end of the discus-
sion, he told the employees that it was possible that the Com-
pany and the Union might never reach any agreement.  He pre-
dicted that if this should happen, ﬁthe company is going to do 
whatever it has to to survive.ﬂ  (GC Exh. 3 p. 9.) 
 SUPERIOR EMERALD PARK LANDFILL, LLC 461While no tape or transcript of
 the second meeting was made, 
I conclude that Borkenhagen made
 similar assertions regarding 
the consequences of a union vict
ory in the representation elec-
tion.  I credit Dziekan™s testimony that Borkenhagen told the 
employees that there would be ﬁ[n]
o pay changes.  No benefit.  
Everything stays the same until negotiations are finalized.ﬂ  (Tr. 

186.)  This is entirely consistent
 with the tenor and import of 
his remarks as contained in the 
transcription of the first meet-ing.  It is logical to conclude
 that Borkenhagen would not have 
significantly varied his presenta
tion to the two groups of simi-
larly situated employees. 
In assessing Borkenhagen™s stat
ements on August 7, I have 
also considered the Compan
y™s written comments on these 
same campaign issues.  In a preelection posting, the Company 
informed its employees that ﬁ[y]our current wages will remain 
the same with no changes during negotiation of a contract.ﬂ  
Several sentences later, this wa
s stated another way.  Employ-
ees were told that ﬁ[y]our wages and benefits would be frozen 

at current wage policy levels fo
r the period of negotiations until 
a final agreement is reached.ﬂ  The document also asserts that 
negotiations could last ﬁeven up to 
one year.ﬂ  (GC Exh. 6 p. 1.)  
In another campaign posting, the Company warned that it could 
take ﬁmany months, even years, from election day to the day a 
contract is signed.ﬂ  (R. Exh. 2.) 
In assessing employer campaign 
assertions of the type made 
by Borkenhagen, the Board has stressed that context is all im-
portant.  It has noted that 
 [a]n employer can tell employees that bargaining will begin 
from ﬁscratchﬂ or ﬁzeroﬂ but the statements cannot be made in 
a coercive context or in a manner designed to convey to em-
ployees a threat that they will be deprived of existing benefits 
if they vote for the union. 
 Somerset Welding & Steel, Inc.
, 314 NLRB 829, 832 (1994).  
(Citations omitted.)  Similar considerations apply to assertions 
regarding a freeze of wages or be
nefits.  As former Chairman 
Stephens noted in a concurring opinion, the Board has held that 
 in some circumstances, comments referring to a ﬁfreezeﬂ may 
well indicate an employer™s retaliatory intent to withhold pe-
riodic wage increases from employees simply because they 
have chosen union representati
on . . . .  In other circum-
stances, however, an employer may simply be alluding to the 
fact that the advent of a union in the workplace will interject 
an additional, perhaps time consuming step in the process by 
which customary wage increases are implemented. 
 Mantrose-Haeuser Co., 306 NLRB 377, 378 fn. 1 (1992), con-curring opinion. 
I find that the key consideration in assessing Borkenhagen™s 
assertions about bargaining from scratch and the freezing of wages and benefits concerns th
e message he conveyed regard-
ing the Company™s preexisting policy of performing annual 
wage reviews and granting appropriate pay increases based on 
those reviews.  The Company™s vice president for human re-
sources testified that the Company™s ﬁ[c]urrent policy calls for 
a review of performance of every employee in early summer 
with wage increase process the fi
rst pay period after July 1st.ﬂ  
(Tr. 144.)  He testified that this policy has been in effect for at 
least 4 years.  I find that Bork
enhagen™s remarks, taken in the 
context of the Company™s written campaign literature, were 
designed to sow doubt in the employees™ minds regarding the 
continued application of this annual wage review and increase 

policy.  The overall impression to be gained from his remarks 
and the Company™s written assertions is that pay would be fro-
zen and would remain frozen until a contract was achieved.  
Furthermore, the Company went to considerable pains to em-
phasize that this process could take a year or even longer.  The 
choice of this time period conveyed a subtle, yet important, 
message.  The election was scheduled for a date 10 months in 
advance of the next annual wage review and increase.  Thus, if 
a freeze could remain in effect for a year or longer, employees 
were left with the distinct possi
bility that they would be forego-
ing the 2003 wage review process. 
In reaching this conclusion, I re
cognize that at one point in 
its literature the Company made a more precise statement re-
garding the annual review process.
  In its preelection posting, it 
told the employees that wages would be frozen ﬁat current 
wage policy levels.ﬂ  (GC Exh. 6 
p. 1.)  This may be read to 
mean that annual reviews would 
be preserved.  However, this 
language was immediately preceded by a statement that ﬁcur-
rent wages will remain the same with no changes during nego-
tiation of a contract.ﬂ  (GC Exh. 6 p. 1.)  This bold statement, 
coupled with Borkenhagen™s similar assertions, vitiates any 
curative effect of the Company™s one-time formulation of a 
more accurate comment.
25The Company™s statements and its attempt to defend those 
statements in this case bear notable resemblance to the facts in 
Teksid Aluminum Foundry
, 311 NLRB 711 (1993).  In that 
case, the company told its employees that wages would be fro-
zen until an agreement with the union was reached.  It warned 
that negotiations could take months or even years.  At trial, the 
company contended that these statements simply meant that the 
company™s practice of granting preset step increases would 
continue during negotiations.  The Board affirmed the adminis-

trative law judge™s rejection of 
this position.  In discussing the 
company™s argument, the judge noted that 
 [w]hile that is a permissible reading, it represents an attempt 
to clarify ambiguity.  The workers to whom the notice was 
addressed reasonably could infer from the language used that 
step increases were frozen indefi
nitely in the event they chose 
to be represented by the Union.  Accordingly, and especially 
since the notice was posted in close proximity to the represen-
tation election set for  September 1,
 I find it an unlawful threat 
of resulting wage losses, as alleged in paragraph 18 of the 

complaint. 
 311 NLRB at 717.  As yet anothe
r administrative law judge has 
noted, the vice in the presentation
 made by this respondent was 
its failure to adequately convey 
the real meaning of the concept 
of a ﬁfreezeﬂ during negotiations.  The judge noted that the 

management speaker could have 
told the employees that sched-
                                                          
 25 The one more accurate formulati
on does not approach the standard 
for an effective repudiation of prior unlawful statements, since it was 
anything but ﬁunambiguous.ﬂ  
Passavant Memorial Area Hospital, 237 
NLRB 138 (1978). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 462 uled pay raises would continue as
 in the past.  Failing that, the 
speaker could have simply informed the workers that the com-
pany would 
 be guided by the principle that the granting of benefits would 
be decided as if the Union were not in the picture with the 
pending election.  Even this more general answer would have 
been satisfactory.  To answer the question, however, that 
ﬁeverything is negotiable,ﬂ reasonably leaves in the minds of 
the employees (who are not law professors or grammarians) 
that even scheduled pay increases would be ﬁnegotiable.ﬂ 
 Advo System
, Inc.,
 297 NLRB 926, 940 (1990). 
Viewing all of Borkenhagen™s 
remarks together and in con-
text with other representations made by the Company, I con-
clude that the General Counsel 
has established that the Respon-
dent mischaracterized the conse
quences of a union victory in 
the representation election and threatened employees with loss 
of wages and benefits in a manner designed to interfere with the 
employees™ Section 7 rights. 
The General Counsel contends that the Company™s preelec-
tion posting contained yet another unlawful threat to the em-
ployees.  The posting noted that in the event of a bargaining 
impasse, the Union could ﬁcall you out on economic strike.ﬂ  If 
so, the Company advised that it would have the option of hiring 
permanent replacements.  In that event, ﬁwhen the strike ends, 
you may not have a job to return to,ﬂ since the law does not 
require the Company to ﬁrehire you if you have been perma-
nently replaced.ﬂ  (GC Exh. 6 p. 2.) 
The leading case whereby the Board established the permis-
sible scope of an employer™s 
predictions regarding the conse-
quences of an economic strike is 
Eagle Comtronics, Inc.
, 263 
NLRB 515 (1982).  The Board held that an employer does not 
violate the Act by telling employees that they are subject to 
permanent replacement if they 
go on strike.  Furthermore, an 
employer need not fully explain to employees the nature and 

scope of the Act™s protections for 
replaced strikers.  As a result, 
employer statements about job status after a strike are accept-
able so long as they ﬁare cons
istent with the law.ﬂ  263 NLRB at 516.  However, the Board noted that an example of a prohib-ited statement was a comment warning that permanently re-
placed strikers ﬁwould perman
ently lose their jobs.ﬂ  263 
NLRB 516 at fn. 8.  Assertions of this nature are impermissible 
since they are inconsistent with the law regarding the status of 
economic strikers.  In 
Laidlaw Corp.
, 171 NLRB 1366 (1968), 
the Board held that such strikers retained certain reinstatement 

rights even if they had been permanently replaced during the 
work stoppage.  Recently, the Board summarized its position on 
this issue by noting that: 
 It is settled that both econom
ic strikers and unfair labor 
practice strikers retain thei
r status as ﬁemployeesﬂ under 
Section 2(3) of the Act . . . . As a result, an employer vio-
lates Section 8(a)(3) and (1) of the Act by failing to imme-
diately reinstate strikers 
upon their unconditional offer to 
return to work, unless the employer establishes a legiti-

mate and substantial business justification for failing to do 
so. 
The Board has recognized that one legitimate and sub-
stantial justification for not immediately reinstating former 
strikers is a bona fide absence of available work for the 

strikers in their pre-strike or substantially equivalent posi-
tions . . . . However, a strike
r™s right to reinstatement does not expire simply because no suitable work is available 
when he unconditionally offers to return to work.  His 
right to reinstatement continues until his position or a sub-
stantially equivalent position becomes available. 
 Zimmerman Plumbing Co., 334 NLRB 586, 588 (2001).  [In-
ternal citations omitted.]  
Other Board decisions have defi
ned the scope of permissible 
employer assertions regarding 
the consequences of an eco-
nomic strike.  In 
John W. Galbreath & Co.
, 288 NLRB 876 
(1988), the Board found no violation where the company told 
employees that permanently replaced strikers ﬁare not dis-
charged, technically speaking.  But they™re not working.ﬂ  In 
recent cases, the Board has reiterated that an employer may 
inform employees that they may 
be permanently replaced with-
out also telling them that they would retain employment rights.  

Unifirst Corp., 335 NLRB 706 (2001), citing 
Quirk Tire
, 330 NLRB 917 (2000), enfd. in part 241 F.3d 41 (1st Cir. 2001).  
While it is apparent that the 
Board has preserved a substan-
tial area of employer freedom of expression in this situation, I 
find that the Company exceeded these bounds.  By coupling a 
warning that ﬁyou may not have a job to return toﬂ with an 
assertion that the Company is not 
ﬁrequired to rehire you if you 
have been permanently replaced,ﬂ the preelection posting failed 

to conform to the standards established by the Board.  In 
Lar-son Tool & Stamping Co.
, 296 NLRB 895 (1989), the Board 
held that a reference to loss of
 employment wa
s impermissible 
since it warns of job loss while leaving the employees ﬁon their 

own to divine that the ‚loss™ is somehow less than total because 
it is conditioned by a right to return to work after the replace-
ment™s departure.ﬂ  In 
Baddour, Inc., 303 NLRB 275 (1991), 
employees were told that they ﬁcould end up losing your job by 

being replaced with a new permanent worker.ﬂ  The Board 
found a violation of the Act, observing that 
 [t]he phrase ﬁlose your jobﬂ conveys to the ordinary employee 
the clear message that employment will be terminated.  Fur-
ther, if the employee is also told that his/her job will be lost 
because of replacement by a ﬁpermanentﬂ worker, the mes-
sage is reinforced.  In these circumstances, where the single 
reference to permanent replacement is coupled with a threat of 
job loss, it is not reasonable to
 suppose that the ordinary em-
ployee will interpret the words to mean that he/she has a 
Laid-law right to return to the job. 
 Id.  When the Company told its employees that if they go on 
strike, they might not have a job to return to because the Com-
pany would not be required to rehire them if they had been 
permanently replaced, the Company presented an incomplete 
and misleading picture designed 
to interfere with the employ-
ees™ Section 7 rights.
26                                                          
 26 Counsel for the Company cites 
Fiber-Lam, Inc.
, 301 NLRB 94 
(1991), in support of the legality of the Company™s comments.  (R. Br. 
at 62Œ63.)  He correctly notes that much of the written commentary 
permitted in 
Fiber-Lam
 mirrors the language of the Respondent™s 
preelection posting.  However, he omits the portion of the statement 
 SUPERIOR EMERALD PARK LANDFILL, LLC 463In reaching this conclusion, I have considered any possible 
ameliorative effect of the Company™s posted message concern-
ing this issue.  In that posting, it told the employees that in the 
event of an economic strike, they could be permanently re-
placed and that ﬁ[t]his means that the strikers will have lost 
their jobs, at least until their replacements quit!ﬂ  (R. Exh. 2.)  
This statement continues to assert that among the consequences 
of a strike was the possibility that the employees could have 
ﬁlost their jobs.ﬂ  While it pl
aces limits on this adverse conse-
quence, it fails to meet the Board™
s requirement that in order to 
be effective, repudiation of 
improper conduct must be timely, 
unambiguous, and specific in nature.
27  Passavant Memorial 
Area Hospital, 237 NLRB 138 (1978).   
6.  Changes in em
ployee compensation 
The General Counsel contends that the Company made im-
proper statements concerning 
employees™ compensation and 
took certain action to increase that compensation in an unlawful 
manner.  The first such allegation is that, at ﬁ[a]bout the end of 
August 2002 a more specific da
te being presently unknown,ﬂ 
Marach ﬁthreatenedﬂ Schauer by 
telling him that his wage level 

would be reviewed.  (GC Exh. 1(g) p. 4.)  It is further alleged 
that during the same uncertain timeframe at the end of August 
2002 the Company granted pay rais
es to certain employees.  
Finally, it is alleged that on August 30, 2002, Marach told an 
employee that he would be receiving a wage increase. 
As was characteristic of his testimony concerning the 
chronological sequence of other events, Schauer was unable to 
pinpoint whether his conversati
on with Marach about a wage 

review took place before or afte
r the election.  He did testify 
that Marach told him that Bork
enhagen was reviewing his level of compensation.  Marach testified that he never said anything 
to any employee regarding levels of compensation until after 
the August 28 election.  Give
n my overall evaluation of 
Schauer™s reliability as to evid
ence regarding chronology, I 
credit March.  It follows that I find that the Company did not 
state that it would review compensation levels, nor did it an-
nounce any change in those leve
ls prior to the August 28 elec-tion.28                                                                                            
 that led the Board to find the entire 
contents permissible.  That portion 
reads, ﬁ[d]uring an economic strike the striker remains an employee, 
unless fired for misconduct, with a ri
ght to reinstatement under certain 
conditions.ﬂ  Id.  Nothing of the sort is to be found in the Respondent™s 
otherwise similarly written statement.  Its absence is dispositive. 
27 In fact, the Company™s posting is not an accurate description of 
the full extent of the 
Laidlaw protections.  A 
Laidlaw vacancy arises 
not merely when the striker™s repl
acement quits, but also when an 
equivalent job becomes available due 
to the employer™s expansion of its 
work force or its discharge of another employee.  In addition, such a 

vacancy may be created when an employee holding an equivalent job 
decides to quit.  Pirelli Cable Corp.
, 331 NLRB 1538, 1540 (2000), 
and the cases cited therein.   
28 I also do not credit any assertion 
that the Company threatened to 
adjust wages downward.  There is nothing to support this.  The Com-
pany™s strategy in general was mark
ed by far more efforts to offer 
inducements than threats in order to obtain the result it desired.  The 

fact that the Company granted a wa
ge increase immediately after the 
election also suggests that the wage 
adjustment review under discussion 
was for the purpose of increasing wages. 
It is uncontroverted that, imme
diately after the election, the 
Company granted wage increases to six of the eight members 
of the proposed bargaining unit.  Marach testified that he an-
nounced these increases approxim
ately 4 to 6 days after the 
election.  They became effective as of the September 13, 2002 
pay period.  (GC Exh. 11.)  Bo
rkenhagen testified that he granted these raises because he wished ﬁto get some parity 
between the employees and their wages based on their skills, 
qualifications and experience.ﬂ  He ﬁ[a]bsolutelyﬂ denied any 
intent to affect the organizing campaign.  (Tr. 172.) 
I cannot credit Borkenhagen™s testimony that he granted the 
postelection wage increases sole
ly to achieve parity among the 
employees.  For one thing, he 
never explained how this was 
accomplished.  Prior to the raises, employee compensation 
ranged from $8.40 to $18.46 per hour.  After the raises, it 
ranged from $9 to $18.46 per hour.  If there was any significant 
increase in parity, the Company failed to show it.  By contrast, 
the timing of the wage increases is highly suggestive of an im-
proper motive.  The raises were announced within 4 to 6 days 
of the polling.  Section 102.69(a) of the Board™s Rules and 
Regulations provides that any ob
jections to the conduct of an 
election must be filed within 7 days of the date of the election.  

Thus, the raise was granted prior to the expiration of the filing 
deadline for objections.  It must also be recalled that the elec-
tion had resulted in a tie vote.  I find it more likely than not that 
the raises were granted in an ef
fort to influence a second elec-
tion if one were to result from the filing of any objections.   
As the Seventh Circuit has noted, ﬁ[b]enefits conferred to 
erode union support in the event of a second election may also 
constitute an unfair labor practice.ﬂ  
NLRB v. Wis-Pak Foods, 
Inc., 125 F.3d 518, 525 (7th Cir. 1997).  In 
Wis-Pak Foods
, election objections had been file
d and were pending.  I recog-
nize that in this case no objections
 had yet been filed.  I do not 
think this to be a dispositive difference.  The Board™s Rules and 
Regulations afford clear guidance to employers.  Section 
102.69 provides that once a question concerning representation 

has been finally resolved, the Regional Director shall issue a 
certification of the results of the election.  Once this document 
is issued, ﬁthe proceeding will thereupon be closed.ﬂ  Thus, the 
Board™s procedures provide an employer with a clear standard 
for basing any decision to undertake post election changes, 
including raises in compensation.  When the Respondent an-
nounced a pay raise prior to the termination of the period for 
filing objections and prior to the issuance of a certification of 
the results of the election, it assumed the risk associated with 
the timing of the raises.  This is even more evident when one 
considers that the Company pr
esented no evidence suggesting 
that the announcement of the rais
es could not have been de-
layed until certification of the election results.  See 
Triangle Plastics, Inc.
, 166 NLRB 768, 775 (1967), enf. 406 F.2d 1100 
(6th Cir. 1969). 
I conclude that the General Counsel has failed to establish 
that the Company threatened or promised any wage adjustment 
prior to the date of the election.  I further conclude that the 
General Counsel did establish that the Company announced and 
implemented postelection wage 
increases for the purpose of 
eroding union support in the event of a second election.  This 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464 constituted a promise of benefits and a subsequent grant of 
benefits in violation of the Act. 
III.  OBJECTIONS TO THE ELECTION 
The Board conducted an election at the Company™s facility 
on August 28, 2002.  As the vote 
count revealed a tie, the Un-
ion failed to obtain a majority.  The Union filed timely objec-

tions to the conduct of the election on September 4.  Additional 
objections were filed on Septem
ber 12 and October 31.  While 
the Union subsequently withdrew certain of its objections, the 

Regional Director added additional objections based on his 
investigation.  As the Regional Director noted in his report, the 
objections are essentially identical to the allegations regarding 
unfair labor practices committed by the Company. 
I have found that the Company committed unfair labor prac-
tices consisting of the promulgation, maintenance, and en-
forcement of an overbroad prohibition on solicitation and dis-

tribution of literature, the grant of a wage increase,
29 and work-place improvements, as well as, 
repeated solicitation of griev-
ances and promise of additional be
nefits in order to discourage 
union activity, and repeated thre
ats to freeze wages and bene-
fits, bargain from scratch, refuse to reach a collective-
bargaining agreement, and terminate employees in the event of 
an economic strike.  The objections that allege these forms of 
misconduct are therefore found to be sustained. 
The Board has recently admonished that elections are not to 
be set aside lightly.  The objecting party bears a heavy burden 
of proof and must show that the objectionable conduct affected 
the employees in the voting unit.  
Safeway, Inc.
, 338 NLRB 525 
(2002).  In Safeway, the Board noted the continuing validity of 
the standard articulated in 
Clark Equipment Co.
, 278 NLRB 498, 505 (1986), where the Board held that conduct violative of 
Section 8(a)(1) will, a fortiori, constitute conduct that interferes 
with the exercise of free and untrammeled choice in an election 
unless it is virtually impossible 
to conclude that the misconduct 
could have affected the electio
n results.  Among the factors to be considered are the number of violations, the severity of the 
violations, the extent of the dissemination, and the size of the 
unit. The election in this case involved a unit of employees who 
split their ballots evenly.
30  While I do not find that the Com-pany™s campaign to persuade the employees to oppose repre-
sentation was grounded in grave or pervasive threats or intimi-
dation, it nevertheless transg
ressed the permissible boundaries 
of conduct in a variety of significant ways.  The Company™s 
prohibitions on solicitation and di
stribution of union literature, 
including the confiscation of such
 literature, sent a potent and 
improper message to all members of the proposed bargaining 

unit.  The repeated solicitation 
of grievances and promises of 
benefits made in the direct context of the campaign against the                                                           
                                                           
29 I have determined that the wage increase was announced after the 
election had been held.  As a result,
 I will not consider it in evaluating the Company™s conduct prior to the election. 
30 Very recently, the Board has reite
rated that the closeness of the 
vote is a relevant factor in evaluating the effects of preelection miscon-
duct.  
Quest International, 338 NLRB 856, 857 (2003), citing 
Avis 
Rent-a-Car System
, 280 NLRB 580, 581 (1986).  Obviously, here this 
factor weighs against the Company. 
Union sent a more subtle, but equally powerful and illicit mes-
sage.  Lastly, the Company™s misleading and ominous charac-
terizations of the consequences of unionization capped those 
efforts.  I am compelled to conclude that these unfair labor 
practices precluded achievement of the requisite laboratory 
conditions and materially under
mined the employees™ freedom 
of choice.  As a result, I will recommend that a second election 
be conducted.
31CONCLUSIONS OF LAW 
1.  By promulgating, mainta
ining, and enforcing an over-
broad prohibition on solicitation and distribution of literature in 
order to discourage union activity, the Company has engaged in 
unfair labor practices affecting commerce within the meaning 
of Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2.  By granting a wage increase and by soliciting grievances 
and promising benefits in or
der to discourage union activity, 
the Company violated Section 8(
a)(1) and Section 2(6) and (7) 
of the Act. 3.  By threatening to freeze 
wages and benefits, bargain from 
scratch, refuse to reach a collective-bargaining agreement, and 

terminate employees in the event 
of an economic strike in order 
to discourage union activity, the Company violated Section 
8(a)(1) and Section 2(6)
 and (7) of the Act. 
4.  By engaging in the patter
n of misconduct set forth above, 
the Company prevented its employees from freely expressing 
their choice in the election conducted on August 28, 2002. 
5.  The Company did not violate the Act in any other manner 
alleged in the complaint. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
I recommend that the Company be ordered to rescind its 
overbroad rule against solicitati
ons contained in its employee 
handbook.  (R. Exh. 1.) 
I also recommend that the Company be ordered to post a no-
tice at its facility in the usua
l manner.  The General Counsel 
requested that, in addition to this relief, an order be issued re-
quiring General Manager Robert 
Borkenhagen to read the no-
tice to the employees.  In 
Ishikawa Gasket America, Inc.
, 337 
NLRB No. 29, slip op. at 2 (2001), the Board noted that this 
type of remedy is ﬁextraordina
ryﬂ and has been reserved for 
ﬁegregiousﬂ cases.  Indeed, in the case relied on by counsel for 

the General Counsel, 
Texas Super Foods,
 303 NLRB 209 
(1991), the remedy was imposed where the company™s owner 

ﬁdestroyedﬂ the conditions for a fair election and the Board was 
ordering a fourth election.  Other cases involving imposition of 
this remedy also involved truly outrageous conduct.  For exam-
ple, in Domsey Trading Corp., 310 NLRB 777, 779 (1993), enf. 
16 F.3d 517 (2d Cir. 1994), the misconduct included ﬁgross and 
 31 The Union sought a bargaining order pursuant to 
NLRB v. Gissel 
Packing Co., 395 U.S. 575 (1969).  In 
Gissel, the Supreme Court held 
that the Board™s authority to issue such an order was contingent on 
evidence ﬁshowing that at one point the union had a majority.ﬂ  395 
U.S. at 614.  There was no such evidence in this case. 
 SUPERIOR EMERALD PARK LANDFILL, LLC 465disgusting, racially and sexua
lly demeaningﬂ behavior and 
actual violence directed at union representatives.  Nothing re-
motely comparable happened in this case.
32  As a result, I de-cline to recommend this extraordinary remedy. 
For the reasons discussed earlier in this decision, I have also 
concluded that it is necessary to recommend that the election 

held on August 28, 2002, be set as
ide and that a new election be 
held on the terms set forth immediately below. 
On these findings of fact and conclusions of law and on the 
entire record in this case, I issue the following recommended 

direction of second election and order.
33  DIRECTION OF SECOND ELECTION A second election by secret ba
llot shall be held among the 
employees in the unit found appropriate whenever the Regional 
Director deems appropriate.  The Regional Director shall direct 
and supervise the election, subject to the Board™s Rules and 
Regulations.  Eligible to vote 
are those employed during the 
payroll period ending immediately 
before the date of the Notice 

of Second Election, including 
employees who did not work 
during that period because they were ill, on vacation, or tempo-

rarily laid off.  Also eligible are employees engaged in an eco-
nomic strike that began less than
 12 months before the date of 
the election directed herein and who retained their employee 
status during the eligibility pe
riod and their replacements.  
Those in the military services may vote if they appear in person 
at the polls.  Ineligible to vote
 are employees who have quit or 
been discharged for cause since the payroll period, striking 

employees who have been discharg
ed for cause since the strike 
began and who have not been rehired or reinstated before the 

election directed herein, and 
employees engaged in an eco-
nomic strike that began more th
an 12 months before the elec-
tion directed herein and who have
 been permanently replaced.  
Those eligible shall vote whether they desire to be represented 

for collective bargaining by the 
International Union of Operat-
ing Engineers, Local 139, AFLŒCIO. 
To ensure that all eligible vot
ers have the opportunity to be 
informed of the issues in the exercise of their statutory right to 
vote, all parties to the election should have access to a list of 
voters and their addresses that
 may be used to communicate 
with them.  
Excelsior Underwear
, 156 NLRB 1236 (1966); 
NLRB v. Wyman-Gordon Co.
, 394 U.S. 759 (1969).  Accord-ingly, it is directed that an eligibility list containing the full 
                                                          
                                                           
32 In cases involving an employer™s
 alleged unfair labor practices, 
the natural and necessary tendency 
is to place the focus on manage-
ment™s misbehavior (and there was a la
rge measure of that here).  In 
fairness, I wish to note that the tone and atmosphere of the tape-
recorded meetings was not uniformly negative.  Borkenhagen also 
made fair-minded statements, noti
ng that while the Company would 
prefer not to have a union, ﬁif it happens, we™ll live with itﬂ and that 
ﬁregardless of what happens . . . I wa
nt to do what™s right.ﬂ  (GC Exh. 
4.)  To be clear, I cannot find that these expressions overcame the ef-
fects of the repeated improper statem
ents, but it is appropriate to ac-
knowledge that they were made. 
33 If no exceptions are filed as 
provided by Sec. 102.46 of the 
Board™s Rules and Regulations, the findings, conclusions, and recom-
mended Order shall, as provided in Sec. 102.48 of the Rules, be 
adopted by the Board and all objections to them shall be deemed 
waived for all purposes. 
names and addresses of all the elig
ible voters must be filed by 
the Employer with the Regional Director within 7 days from 
the date of the Notice of Second Election.  
North Macon Health 
Care Facility
, 315 NLRB 359 (1994).  The Regional Director 
shall make the list available to all parties to the election.  No 
extension of time to file the list shall be granted by the Re-
gional Director except in extraordinary circumstances.  Failure 
to comply with this requirement shall be grounds for setting 
aside the election whenever proper objections are filed. 
ORDER The Respondent, Superior Emer
ald Park Landfill, LLC, of 
Muskego, Wisconsin, its officers, agents, successors, and as-
signs, shall 
1.  Cease and desist from 
(a) Promulgating, maintaining, or enforcing an overbroad 
prohibition on solicitation and distribution of literature. 
(b) Granting wage increases and improved working condi-
tions to its employees for th
e purpose of discouraging union 
activity. 
(c) Soliciting grievances and promising benefits for the pur-
pose of discouraging union activity. 
(d) Threatening to freeze wages and benefits, bargain from 
scratch, refuse to reach a collective-bargaining agreement, and 
to terminate employees
 engaged in an economic strike for the 
purpose of discouraging union activity. 
(e) In any like or related manner interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2.  Take the following affirmative action necessary to effec-
tuate the policies of the Act. 
(a) Rescind the ﬁSolicitationﬂ 
provision contained in the em-
ployees™ handbook. 
(b) Within 14 days after service by the Region, post at its fa-
cility in Muskego, Wisconsin, 
copies of the attached notice 
marked ﬁAppendix.ﬂ
34  Copies of the notice, on forms provided 
by the Regional Director for Re
gion 30, after being signed by 
the Respondent™s authorized representative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 
60 consecutive days in conspicuous
 places including all places 
where notices to employees are customarily posted.  Reason-
able steps shall be taken by th
e Respondent to ensure that the notices are not altered, defaced,
 or covered by any other mate-
rial. In the event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or closed the 
facility involved in these pr
oceedings, the Respondent shall 
duplicate and mail, at its own expe
nse, a copy of the notice to 

all current employees and former employees employed by the 
Respondent at any time since July 23, 2002. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
 34 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466 IT IS FURTHER ORDERED that 
the complaint is dismissed 
insofar as it alleges 
violations of the Act not specifically found. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this no-
tice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargai
n with us on your behalf 
Act together with other employees for your benefit and 
protection Choose not to engage in any of
 these protecte
d activities.  WE WILL NOT promulgate, maintain, or enforce an over-
broad rule prohibiting solicitation 
and distribution of literature. 
WE WILL NOT grant wage increases or make improve-
ments in working conditions for the purpose of discouraging 
union activity. 
WE WILL NOT solicit employee
 grievances or promise benefits for the purpose of discouraging union activity. 
WE WILL NOT threaten to freeze wages and benefits, bar-
gain from scratch, refuse to reach a collective-bargaining 
agreement, and terminate workers who are engaged in an eco-
nomic strike for the purpose of discouraging union activity. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
to you by Section 7 of the National Labor Relations Act. 
WE WILL rescind that portion of our employees™ handbook 
entitled ﬁSolicitation.ﬂ 
SUPERIOR EMERALD PARK LANDFILL, LLC 
  